  Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 1 of 78 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  PETER D’ARCY, derivatively on behalf of MEI
  PHARMA, INC.
                                                      C.A. No. ________________
         Plaintiff,

         vs.

  DANIEL P. GOLD, BRIAN G. DRAZBA, DEMAND FOR JURY TRIAL
  CHARLES V. BALTIC, III, KEVAN E.
  CLEMENS, FREDERICK W. DRISCOLL,
  NICHOLAS R. GLOVER, TAMAR D.
  HOWSON, THOMAS C. REYNOLDS,
  WILLIAM D. RUECKERT, and CHRISTINE A.
  WHITE,

         Defendants,

         and

  MEI PHARMA, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Peter D’Arcy (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant MEI Pharma, Inc. (“MEI Pharma” or the “Company”), files this

Verified Shareholder Derivative Complaint against Individual Defendants Daniel P. Gold

(“Gold”), Brian G. Drazba (“Drazba”), Charles V. Baltic, III (“Baltic”), Kevan E. Clemens

(“Clemens”), Frederick W. Driscoll (“Driscoll”), Nicholas R. Glover (“Glover”), Tamar D.

Howson (“Howson”), Thomas C. Reynolds (“Reynolds”), William D. Rueckert (“Rueckert”), and

Christine A. White (“White”) (collectively, the “Individual Defendants,” and together with MEI

Pharma, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of

                                               -1-
  Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 2 of 78 PageID #: 2




MEI Pharma, unjust enrichment, waste of corporate assets, violations of Section 14(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), and for contribution under Sections 10(b)

and 21D of the Exchange Act. As for Plaintiff’s complaint against the Individual Defendants,

Plaintiff alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own

acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding MEI Pharma, news reports, securities analysts’ reports and advisories

about the Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                 NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by MEI Pharma’s directors and officers from August 2, 2017 through July 1, 2020, both dates

inclusive (the “Relevant Period”).

       2.      Based in San Diego, California, MEI Pharma is a late-stage pharmaceutical

company focused on leveraging its development and oncology expertise to identify and advance

new therapies intended to improve the treatment of cancer. MEI Pharma’s portfolio of drug

candidates is designed to develop medicines that are differentiated, address unmet medical needs,

and deliver improved benefit to patients either as standalone treatments or in combination with

other medicines. The Company’s portfolio contains four clinical-stage candidates, including what

has been MEI Pharma’s lead drug candidate, Pracinostat—an oral histone deacetylase (“HDAC”)




                                               -2-
    Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 3 of 78 PageID #: 3




inhibitor being evaluated in a Phase 2 trial in patients with high risk myelodysplastic syndrome, a

type of blood cancer.1

       3.      The Company was initially founded as an Australian company in 2000, under the

moniker “Marshall Edwards, Inc.” (“Marshall Edwards”). However, after halting a late-stage

clinical trial of phenoxodiol (an experimental drug that had been advanced as a potential treatment

for recurrent ovarian cancer),2 the Company moved to the United States and brought in Defendant

Gold as its Chief Executive Officer (“CEO”) in 2010. Thereafter, the Company rebranded itself as

MEI Pharma in 2012, in an attempt to distance itself from its failed phase 3 trial of phenoxodiol.3

       4.      In August 2012, the Company acquired the rights to Pracinostat and, as a result,

only a few months later, acquired financing from several new investors.

       5.      After early clinical trials demonstrated potentially promising results, the U.S. Food

& Drug Administration (“FDA”) granted orphan drug designation in February 2014 and then

Breakthrough Therapy Designation in August 2016 for Pracinostat for the treatment of acute

myeloid leukemia (“AML”). A week after the Company’s purported lead drug candidate secured

the latter designation, the Company announced that it had entered into an exclusive licensing,

development, and commercialization agreement for Pracinostat in, among other things, AML and

myelodysplastic syndrome with Helsinn Healthcare SA (“Helsinn”), a pharmaceutical company

based in Switzerland.


1
  HDAC inhibitors “belong to a larger set of proteins collectively known as epigenetic regulators
that can alter gene expression by chemically modifying DNA or its associated chromosomal
proteins. Abnormal activity of these regulators is believed to play an important role in cancer and
other diseases.” https://www.meipharma.com/our-programs/pracinostat. Last visited October 13,
2020.
2
  The Company halted the late-stage clinical trial of phenoxodiol after an interim analysis showed
that the drug had no significant effect in either stopping the cancer or improving patient survival.
3
  See Bruce V. Bigelow, After Strikeout, San Diego’s MEI Pharma Looks to Rebuild Confidence,
XCONOMY (December 17, 2012), https://xconomy.com/san-diego/2012/12/17/after-strikeout-san-
diegos-mei-pharma-looks-to-rebuild-confidence/2/. Last visited October 21, 2020.


                                               -3-
    Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 4 of 78 PageID #: 4




       6.      In June 2017, MEI Pharma and Helsinn initiated a “pivotal Phase 3 study of the

investigational agent [P]racinostat in combination with azacitidine in adults with newly diagnosed

[AML] who [were] unfit to receive intensive induction chemotherapy” (the “Phase 3 Pracinostat

Clinical Trial”).45 The Phase 3 Pracinostat Clinical Trial was a “randomized, double-blind,

placebo-controlled study [that would] enroll approximately 500 eligible patients worldwide” and

“[p]atients [were] randomized 1:1 to receive [P]racinostat or placebo with azacitidine as

background therapy.”6 The “primary endpoint”7 of the trial was overall survival.8

       7.      Beginning on August 2, 2017, and throughout the Relevant Period, by way of

repeated materially false and misleading statements and omissions, Defendant Gold and the

Individual Defendants hyped Pracinostat as the Company’s leading drug candidate and touted its

potential efficacy as an AML treatment for newly diagnosed adults who were unfit to receive

intensive chemotherapy to induce investors into artificially pumping up the value of the

Company’s share price.

       8.      For example, on September 5, 2017, the Company filed its annual report with the

SEC on Form 10-K for the fiscal year ended June 30, 2017 (the “2017 10-K”), which described

Pracinostat as an “orally available, potent HDAC inhibitor with potentially improved

physicochemical, pharmaceutical and pharmacokinetic properties when compared to other


4
  MEI Pharma, Helsinn Group and MEI Pharma Announce First Patient Dosed in Pivotal Phase
3 Study of Pracinostat and Azacitidine in Acute Myeloid Leukemia (Aug. 2, 2017).
5
  https://clinicaltrials.gov/ct2/show/NCT03151408?term=pracinostat. Last visited October 13,
2020.
6
  MEI Pharma, Helsinn Group and MEI Pharma Announce First Patient Dosed in Pivotal Phase
3 Study of Pracinostat and Azacitidine in Acute Myeloid Leukemia (Aug. 2, 2017).
7
  In clinical trials, an “endpoint” is an event or outcome that can be measured objectively to
determine whether the intervention being studied is beneficial. The “primary endpoint” is the
endpoint for which the trial is powered.
8
  “Overall survival” is based on death from any cause, i.e., not just the condition being treated.
Therefore, it incorporates death of participants from side effects of the treatment, and effects on
survival after relapse.


                                               -4-
     Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 5 of 78 PageID #: 5




compounds of this class, including increased bioavailability and increased half-life.”9 Further, the

Company failed to adequately warn investors of known risks related to Pracinostat. The Risk

Factors section of the 2017 10-K merely included generic, boilerplate language, stating, “the

results of pre-clinical studies and completed clinical trials are not necessarily predictive of future

results, and our current drug candidates may not have favorable results in later studies or trials.”

Additionally, during an earnings call later that day, Defendant Gold described the Company’s

“diligent preparation” for the Phase 3 Pracinostat Clinical Trial and characterized the study as

“well powered” and “rigorously designed.”

         9.    Moreover, by way of another example, in February 2019, the Individual Defendants

caused the Company to misrepresent the potential efficacy of Pracinostat as a treatment option for

older patients with AML who were unfit for intensive therapy by touting its phase 2 clinical trial

as “highly encouraging” and suggesting that the Phase 3 Pracinostat Clinical Trial would continue

to “demonstrate an improvement” and “show improvement” of Pracinostat’s viability as a

treatment option while failing to disclose appropriate risk factors in the Company’s annual and

quarterly reports filed with the SEC.

         10.   However, the truth emerged on July 2, 2020, when the Company issued a press

release announcing that, just as it had done in 2010 in connection to its phenoxodiol study, MEI

Pharma was discontinuing the Phase 3 Pracinostat Clinical Trial, stating that an interim analysis

carried out by the study’s Independent Data Monitoring Committee, “has demonstrated it was

unlikely to meet the primary endpoint of overall survival compared to the control group,” and that

“[b]ased on the outcome of the interim analysis, the decision was made to discontinue the

recruitment of patients and end the study,” due to “a lack of efficacy and not on safety concerns.”



9
    Emphasis added.


                                                -5-
  Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 6 of 78 PageID #: 6




       11.     On this news, the price of the Company’s stock plunged from $4.27 per share at the

close of trading on July 1, 2020, to $3.49 per share at the close of trading on July 2, 2020,

representing a loss in value of nearly 18.27%, on very heavy trading volume.

       12.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) the Company overstated Pracinostat’s promise and potential effectiveness for

treatment of patients with newly diagnosed AML who were unfit to receive standard intensive

chemotherapy; (2) the Phase 3 Pracinostat Clinical Trial was not likely to result in its primary

endpoint of overall survival compared to the control group; (3) in all likelihood, the uncovering of

the foregoing would have a substantial adverse effect on MEI Pharma’s business, operations, and

prospects, specifically as related to Pracinostat; and (4) the Company failed to maintain internal

and disclosure controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       13.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       14.     Additionally, in breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.




                                                -6-
  Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 7 of 78 PageID #: 7




       15.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, its CEO, and its Chief Financial Officer (“CFO”) to a federal securities

fraud class action lawsuit pending in the United States District Court for the Southern District of

California (the “Securities Class Action”), the need to undertake internal investigations, losses

from the waste of corporate assets, and losses due to the unjust enrichment of Individual

Defendants who were improperly over-compensated by the Company, and will likely cost the

Company going forward millions of dollars.

       16.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the current directors’ liability in this derivative action and the CEO’s

liability in the Securities Class Action, and of their not being disinterested or independent directors,

a majority of MEI Pharma’s Board of Directors (the “Board”) cannot consider a demand to

commence litigation against themselves on behalf of the Company with the requisite level of

disinterestedness and independence.

                                  JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1)), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Section 10(b) of the Exchange

Act, 15 U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

       18.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       19.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).




                                                 -7-
  Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 8 of 78 PageID #: 8




        20.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        21.     Venue is proper in this District because MEI Pharma is incorporated in this District.

In addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.

                                             PARTIES

        Plaintiff

        22.     Plaintiff is a current shareholder of MEI Pharma common stock. Plaintiff has

continuously held MEI Pharma common stock at all relevant times.

        Nominal Defendant MEI Pharma

        23.     Nominal Defendant MEI Pharma is a Delaware corporation with its principal

executive offices at 11455 El Camino Real, San Diego, California 92130. MEI Pharma stock trades

on the NASDAQ Stock Market LLC (“NASDAQ”) under the ticker symbol “MEIP.”

        Defendant Gold

        24.     Defendant Gold has served as the Company’s President, CEO and as a Company

director since April 2010. According to the Company’s Schedule 14A filed with the SEC on

October 23, 2019 (the “2019 Proxy Statement”), as of October 9, 2019, Defendant Gold

beneficially owned 1,433,298 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on October 9, 2019 was $1.65,

Defendant Gold owned approximately $2.3 million worth of MEI Pharma stock, which represented

1.92% of the Company’s outstanding shares of common stock on that date.

        25.     For the fiscal year ended June 30, 2019, Defendant Gold received $1,854,414 in

compensation from the Company. This included $610,018 in salary, $954,637 in option awards,

and $289,759 in non-equity incentive plan compensation. For the fiscal year ended June 30, 2018,


                                                -8-
  Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 9 of 78 PageID #: 9




Defendant Gold received $2,985,416 in compensation from the Company. This included $592,250

in salary, $2,081,847 in option awards, and $311,319 in non-equity incentive plan compensation.

For the fiscal year ended June 30, 2017, Defendant Gold received $1,289,324 in compensation

from the Company. This included $575,000 in salary, $426,824 in option awards, and $287,500 in

non-equity incentive plan compensation.

       26.    The Company’s 2019 Proxy Statement stated the following about Defendant Gold:

       Daniel P. Gold, Ph.D., age 65, President, Chief Executive Officer and Director

       Dr. Gold was appointed President and Chief Executive Officer in April 2010. He
       joined the Company with approximately 25 years of drug discovery and
       development experience, most recently as President and Chief Executive Officer of
       Prospect Therapeutics, a mid-stage oncology company. Prior to his tenure at
       Prospect, Dr. Gold was founder and Chief Scientific Officer of Favrille, where he
       was an integral member of a team that advanced the company’s lead oncology
       candidate through a pivotal Phase III clinical trial. He currently serves on the Board
       of Trustees of the Hope Funds for Cancer Research. Dr. Gold’s academic
       qualifications include Postdoctoral Fellowships at the Dana-Farber Cancer
       Institute, at the Harvard School of Medicine and the Massachusetts Institute of
       Technology, Center for Cancer Research. He holds a Ph.D. in
       Pathology/Immunology from Tufts University, Boston and a bachelor’s degree in
       Biology from the University of California Los Angeles.

       Defendant Drazba

       27.    Defendant Drazba has served as the Company’s CFO and Secretary since April

2017. According to the Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant

Drazba beneficially owned 239,375 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on October 9, 2019 was $1.65,

Defendant Drazba owned approximately $394,969 worth of MEI Pharma stock.

       28.    For the fiscal year ended June 30, 2019, Defendant Drazba received $842,612 in

compensation from the Company. This included $380,000 in salary, $318,212 in option awards,

and $144,400 in non-equity incentive plan compensation. For the fiscal year ended June 30, 2018,

Defendant Drazba received $1,015,916 in compensation from the Company. This included


                                               -9-
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 10 of 78 PageID #: 10




$350,000 in salary, $532,916 in option awards, and $133,000 in non-equity incentive plan

compensation. For the fiscal year ended June 30, 2017, Defendant Drazba received $278,527 in

compensation from the Company. This included $87,500 in salary, and $191,027 in option awards.

       29.    The Company’s 2019 Proxy Statement stated the following about Defendant

Drazba:

       Brian G. Drazba, age 58, Chief Financial Officer and Secretary

       Mr. Drazba has been Chief Financial Officer since April 2017. Mr. Drazba has
       more than 25 years of financial management experience in the healthcare industry.
       Previously, he served as Vice President of Finance and Chief Financial Officer of
       Heron Therapeutics, Inc., a commercial-stage biotechnology company, from
       October 2013 to March 2017. From 2009 to 2012, he was Vice President of Finance
       and Chief Accounting Officer for ISTA Pharmaceuticals, a commercial-stage
       pharmaceutical company. ISTA Pharmaceuticals was acquired by Bausch + Lomb
       in June 2012. From 1992 to 2009, Mr. Drazba held various positions of increasing
       responsibility within Insight Health Corp., most recently as Senior Vice President
       and Chief Accounting Officer. He began his career at Arthur Andersen & Co., a
       public accounting firm. Mr. Drazba is a licensed Certified Public Accountant
       (inactive) in California and received a B.A. degree in Accounting from the
       University of San Diego.

       Defendant Baltic

       30.    Defendant Baltic has served as a Company director since October 2011. He has

also served as the Chair of the Nominating and Governance Committee since September 2012 and

serves as a member of the Audit Committee. According to the Company’s 2019 Proxy Statement,

as of October 9, 2019, Defendant Baltic beneficially owned 186,267 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on October 9, 2019 was $1.65, Defendant Baltic owned approximately $307,341 worth of

MEI Pharma stock.

       31.    For the fiscal year ended June 30, 2019, Defendant Baltic received $168,944 in

compensation from the Company. This included $59,600 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant Baltic received $141,406 in


                                             - 10 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 11 of 78 PageID #: 11




compensation from the Company. This included $59,600 in fees earned or paid in cash, $81,806

in option awards. For the fiscal year ended June 30, 2017, Defendant Baltic received $101,898 in

compensation from the Company. This included $59,600 in fees earned or paid in cash, $42,298

in option awards.

       32.    The Company’s 2019 Proxy Statement stated the following about Defendant Baltic:

       Charles V. Baltic III, age 58, Director

       Mr. Baltic has been a director of MEI Pharma since October 2011. Mr. Baltic has
       been affiliated with Needham & Company, LLC since 2009, as Managing Director
       and Co-Head of Healthcare until 2019 and as Senior Advisor since 2019. Mr. Baltic
       also is an Executive Vice President of SIDIS Corp., a life sciences management and
       investment company, since 2019. Mr. Baltic was a Managing Director and head of
       the biotechnology practice at CRT Capital Group from 2006 to 2008. From 2001
       to 2006, he served as a Managing Director in Healthcare Investment Banking at
       Wachovia Securities. Prior to Wachovia, he was with Healthcare Investment
       Banking at Cowen and Company for six years, ultimately serving as a Director in
       Healthcare Investment Banking. Prior to beginning his investment banking career
       in 1996, Mr. Baltic practiced corporate and securities law with the firm of Dewey
       Ballantine, representing numerous healthcare and securities clients. Mr. Baltic
       served as a Director of SIDIS Corp. from 2013 to 2019. Mr. Baltic was also a
       Director of the non-profit trade association Life Science Washington (formerly the
       Washington Biotechnology and Biomedical Association), serving from 2013 to
       2018, and a member of the U.S. Securities and Exchange Commission’s Advisory
       Committee on Small and Emerging Growth Companies, serving from 2013 to 2015,
       and a Director of MedVantage Inc., which was ultimately acquired by IMS Health
       in 2011. Mr. Baltic was a founding Trustee of the non-profit Hope Funds for
       Cancer Research, serving from 2007 to 2017 in that capacity, and remains on the
       Council of Advisors. Mr. Baltic earned his B.A and J.D. degrees from Georgetown
       University and M.B.A. degree in Finance from the Wharton School of the
       University of Pennsylvania.

       Defendant Clemens

       33.    Defendant Clemens has served as a Company director since December 2014. He

has also served as the Chair of the Compensation Committee since August 1, 2016. According to

the Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant Clemens beneficially

owned 169,334 shares of the Company’s common stock. Given that the price per share of the




                                             - 11 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 12 of 78 PageID #: 12




Company’s common stock at the close of trading on October 9, 2019 was $1.65, Defendant

Clemens owned approximately $279,401 worth of MEI Pharma stock.

       34.    For the fiscal year ended June 30, 2019, Defendant Clemens received $161,444 in

compensation from the Company. This included $52,100 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant Clemens received $132,906

in compensation from the Company. This included $51,100 in fees earned or paid in cash, $81,806

in option awards. For the fiscal year ended June 30, 2017, Defendant Clemens received $93,981

in compensation from the Company. This included $51,683 in fees earned or paid in cash, $42,298

in option awards.

       35.    The Company’s 2019 Proxy Statement stated the following about Defendant

Clemens:

       Kevan E. Clemens, Ph.D., age 75, Director

       Dr. Clemens has been a director of MEI Pharma since December 2014. He has a
       long and distinguished career in the pharmaceutical industry, highlighted by 25
       years at Labratorios Syntex SA and Hoffman-La Roche in a number of
       development, sales and marketing positions. As Executive Vice President, Business
       Director at Roche, he was responsible for the blockbuster Global Oncology
       franchise, including its strategic plans, development and marketing. Prior to that,
       he was Vice President, Global Head of Specialty Care, Vice President, Global Head
       of Project Management and Vice President, Global Head of Clinical Operations for
       North and South America. Dr. Clemens served on the board of directors of Chelsea
       Therapeutics International from 2004 until its acquisition by H. Lundbeck A/S in
       June 2014. He also served on the board of directors of Kosan Biosciences from
       2005 to 2008. Dr. Clemens obtained his Ph.D. in Chemistry from the University
       College London.

       Defendant Driscoll

       36.    Defendant Driscoll has served as a Company director since February 2018. He has

also served as the Chair of the Audit Committee since August 29, 2019. According to the

Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant Driscoll beneficially owned

82,222 shares of the Company’s common stock. Given that the price per share of the Company’s


                                             - 12 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 13 of 78 PageID #: 13




common stock at the close of trading on October 9, 2019 was $1.65, Defendant Driscoll owned

approximately $135,666 worth of MEI Pharma stock.

       37.    For the fiscal year ended June 30, 2019, Defendant Driscoll received $158,944 in

compensation from the Company. This included $49,600 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant Driscoll received $68,107 in

compensation from the Company. This included $17,569 in fees earned or paid in cash, $50,538

in option awards.

       38.    The Company’s 2019 Proxy Statement stated the following about Defendant

Driscoll:

       Frederick W. Driscoll, age 69, Director

       Mr. Driscoll has been a director of MEI Pharma since February 2018. He currently
       serves on the board of directors of Cue Biopharma, Cellectar Biosciences, Inc.,
       NantKwest, Inc. and SmartPharm Therapeutics. He served as the chief financial
       officer of Flexion Therapeutics, Inc. from 2013 to 2017. Prior to joining Flexion,
       he was the chief financial officer at Novavax, Inc. from 2009 to 2013. From 2008
       to 2009, Mr. Driscoll served as the chief executive officer at Genelabs
       Technologies, Inc. and from 2007 to 2008 he served as the company’s chief
       financial officer. He was also the chief executive officer of OXiGENE, Inc. from
       2000 to 2006. Mr. Driscoll also served as the chairman of the board and audit
       committee chair at OXiGENE and as a member of the audit committee for
       Cynapsus Therapeutics, Inc. Mr. Driscoll earned a bachelor’s degree in accounting
       and finance from Bentley University.

       Defendant Glover

       39.    Defendant Glover has served as a Company director since June 2013. He also

serves as a member of the Audit Committee and Compensation Committee. According to the

Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant Glover beneficially owned

156,667 shares of the Company’s common stock. Given that the price per share of the Company’s

common stock at the close of trading on October 9, 2019 was $1.65, Defendant Glover owned

approximately $258,501 worth of MEI Pharma stock.



                                             - 13 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 14 of 78 PageID #: 14




       40.    For the fiscal year ended June 30, 2019, Defendant Glover received $166,444 in

compensation from the Company. This included $57,100 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant Glover received $138,906 in

compensation from the Company. This included $57,100 in fees earned or paid in cash, $81,806

in option awards. For the fiscal year ended June 30, 2017, Defendant Glover received $99,398 in

compensation from the Company. This included $57,100 in fees earned or paid in cash, $42,298

in option awards.

       41.    The Company’s 2019 Proxy Statement stated the following about Defendant

Glover:

       Nicholas R. Glover, Ph.D., age 50, Director

       Dr. Glover has been a director of MEI Pharma since June 2013. He is currently
       President and Chief Executive Officer of Sierra Oncology (NASDAQ: SRRA), a
       drug development company focused on advancing targeted therapeutics for the
       treatment of patients with cancer. Prior to joining Sierra, he served as President and
       Chief Executive Officer of YM Biosciences’, an oncology drug development
       company, from November 2010 until its acquisition by Gilead Sciences in February
       2013. Previously, Dr. Glover was President and Chief Executive Officer of Vivendi
       Biotech, a biopharmaceutical company involved in the discovery and development
       of monoclonal antibody-based technologies for the treatment of cancer, which he
       joined after serving as an investment manager for MDS Capital, a life sciences
       venture capital firm. Dr. Glover holds a B.Sc. (Hons) in Chemistry from the
       University of East Anglia, U.K., a M.Sc. in Chemistry from the University of
       British Columbia, Canada, and a Ph.D. in Chemistry from Simon Fraser University,
       Canada.

       Defendant Howson

       42.    Defendant Howson has served as a Company director since July 2019. She also

serves as a member of the Audit Committee and Compensation Committee. According to the

Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant Howson beneficially owned

19,445 shares of the Company’s common stock. Given that the price per share of the Company’s




                                               - 14 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 15 of 78 PageID #: 15




common stock at the close of trading on October 9, 2019 was $1.65, Defendant Howson owned

approximately $32,084 worth of MEI Pharma stock.

       43.    The Company’s 2019 Proxy Statement stated the following about Defendant

Howson:

       Tamar D. Howson, age 71, Director

       Ms. Howson was appointed a director in July 2019. She is a highly experienced
       business development executive and consultant with more than 30 years of service
       in the pharmaceutical and biotechnology industries. Ms. Howson currently serves
       on the board of directors of Organovo Holdings, Inc. and Scientus Pharma, a private
       company. Between 2009 to 2018 she served on the boards of various other life
       sciences companies including Actavis plc, Aradigm Corporation, ContraVir
       Pharmaceuticals, Inc., Cynapsus Therapeutics Inc., Enzymotec PLC, Idenix
       Pharmaceuticals Inc. and OXiGENE, Inc. From 2009 to 2011, Ms. Howson served
       as a member of the transaction advisory firm JSB-Partners, providing business
       development support to life sciences companies. From 2007 to 2008, Ms. Howson
       served as Executive Vice President, Corporate Business Development at Lexicon
       Pharmaceuticals, a public biotech company. Prior to joining Lexicon, Ms. Howson
       served as Senior Vice President, Corporate and Business Development at Bristol-
       Myers Squibb and SmithKline Beecham plc. Ms. Howson holds an MBA from
       Columbia University, a M.S. from City University of New York, and a B.S. in
       Chemical Engineering from the Technion, Israel.

       Defendant Reynolds

       44.    Defendant Reynolds has served as a Company director since February 2013. He

also serves as a member of the Compensation Committee and Nominating and Governance

Committee. According to the Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant

Reynolds beneficially owned 156,667 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on October 9, 2019 was

$1.65, Defendant Reynolds owned approximately $258,501 worth of MEI Pharma stock.

       45.    For the fiscal year ended June 30, 2019, Defendant Reynolds received $161,444 in

compensation from the Company. This included $52,100 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant Reynolds received $133,906



                                             - 15 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 16 of 78 PageID #: 16




in compensation from the Company. This included $52,100 in fees earned or paid in cash, $81,806

in option awards. For the fiscal year ended June 30, 2017, Defendant Reynolds received $94,398

in compensation from the Company. This included $52,100 in fees earned or paid in cash, $42,298

in option awards.

       46.    The Company’s 2019 Proxy Statement stated the following about Defendant

Reynolds:

       Thomas C. Reynolds, M.D., Ph.D., age 60, Director

       Dr. Reynolds has been a director of MEI Pharma since February 2013. He has been
       President of Two Paddles Consulting LLC since December 2013, providing
       consulting services to biotechnology companies. Dr. Reynolds currently serves as
       an independent director of Trillium Therapeutics Inc. (NASDAQ: TRIL; TSX: TR),
       an immuno-oncology company, since March 2014. Previously, he served as Chief
       Medical Officer of Seattle Genetics from March 2007 until his retirement in
       February 2013. While at Seattle Genetics, he was responsible for building and
       leading an integrated clinical development, regulatory and medical affairs
       organization, highlighted by the development and approval of ADCETRIS®. From
       2002 to 2007, Dr. Reynolds served at ZymoGenetics (acquired by Bristol-Myers
       Squibb in 2010), most recently as Vice President, Medical Affairs, where he
       oversaw the clinical development and regulatory filing of RECOTHROM®.
       Previously, he was Vice President, Clinical Affairs at Targeted Genetics, and before
       that was at Somatix Therapy (acquired by Cell Genesys in 1997). Dr. Reynolds
       received his M.D. and Ph.D. in biophysics from Stanford University and a B.A. in
       chemistry from Dartmouth College.

       Defendant Rueckert

       47.    Defendant Rueckert served as a Company director from April 2011 until he

resigned on December 5, 2019. He also served as a member of the Audit Committee from August

2016 until he was appointed as the Chair of the Audit Committee on September 1, 2016. Defendant

Rueckert also served as a member of the Compensation Committee. Previously, Defendant

Rueckert served as a Company director from March 2007 until March 2009. According to the

Company’s 2019 Proxy Statement, as of October 9, 2019, Defendant Rueckert beneficially owned

157,321 shares of the Company’s common stock. Given that the price per share of the Company’s



                                              - 16 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 17 of 78 PageID #: 17




common stock at the close of trading on October 9, 2019 was $1.65, Defendant Rueckert owned

approximately $259,580 worth of MEI Pharma stock.

       48.    For the fiscal year ended June 30, 2019, Defendant Rueckert received $176,444 in

compensation from the Company. This included $67,100 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant Rueckert received $148,906

in compensation from the Company. This included $67,100 in fees earned or paid in cash, $81,806

in option awards. For the fiscal year ended June 30, 2017, Defendant Rueckert received $107,315

in compensation from the Company. This included $65,017 in fees earned or paid in cash, $42,298

in option awards.

       49.    The Company’s 2019 Proxy Statement stated the following about Defendant

Rueckert:

       William D. Rueckert, age 66, Director

       On July 1, 2019, Mr. Rueckert notified the Board of Directors that he did not intend
       to stand for re-election when his term expires at the Annual Meeting. Mr. Rueckert
       has been a director of MEI Pharma since April 2011. Mr. Rueckert was previously
       a director of MEI Pharma between March 2007 and March 2009. Mr. Rueckert
       joined the board of Delcath Systems, Inc. (NASDAQ: DCTH), a specialty
       pharmaceutical and medical device company focused on oncology, in December
       2014. Mr. Rueckert was a director of Novogen Limited between March 2009 and
       December 2012, serving as its non-executive chairman beginning in October 2010.
       Mr. Rueckert was a director of Chelsea Therapeutics, Inc. until June 2014, when,
       following approval of its drug, Northera®, the company was sold to H. Lundbeck
       A/S. Mr. Rueckert is the President of Oyster Management Group LLC, an
       investment fund specializing in community banks. Since July 2011, Mr. Rueckert
       has been a director of Fairfield County Bank, a community bank based in
       Ridgefield, CT. From 1988 to 2006 he was President and Director of Rosow &
       Company and its affiliates, a private investment firm based in Connecticut. From
       1981 until 1988, he was President of United States Oil Company, a publicly traded
       oil exploration company. Among his many civic affiliations, Mr. Rueckert is
       Director and President of the Cleveland H. Dodge Foundation, Co-Chairman of the
       Board of the Trustees of Teachers College, Columbia University and a trustee of
       the Y Retirement Fund, a national pension fund for YMCA employees.

       Defendant White



                                              - 17 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 18 of 78 PageID #: 18




       50.    Defendant White has served as Chairman of the Board since December 2015 and

as a Company director since August 2010. She also serves as a member of the Nominating and

Governance Committee. Previously, she served as the Company’s Lead Director from March 2013

until the Board eliminated the position in December 2015, as a member of the Audit Committee

from or about 2011 until August 2016, and as the Chair of the Compensation Committee from July

2011 until August 1, 2016. According to the Company’s 2019 Proxy Statement, as of October 9,

2019, Defendant White beneficially owned 171,667 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on October

9, 2019 was $1.65, Defendant White owned approximately $283,251 worth of MEI Pharma stock.

       51.    For the fiscal year ended June 30, 2019, Defendant White received $183,944 in

compensation from the Company. This included $74,600 in fees earned or paid in cash, $109,344

in option awards. For the fiscal year ended June 30, 2018, Defendant White received $157,031 in

compensation from the Company. This included $75,225 in fees earned or paid in cash, $81,806

in option awards. For the fiscal year ended June 30, 2017, Defendant White received $124,815 in

compensation from the Company. This included $82,517 in fees earned or paid in cash, $42,298

in option awards.

       52.    The Company’s 2019 Proxy Statement stated the following about Defendant White:

       Christine A. White, M.D., age 67, Director

       Dr. White has been a director of MEI Pharma since August 2010. She served as
       Lead Director from January 2013 until she was appointed Chairman of the Board
       in December 2015. She was with Biogen Idec from 1996 to 2005, most recently as
       Senior Vice President, Global Medical Affairs, where she played an integral role in
       the development and commercialization of Rituxan® and Zevalin®. Previously, she
       served as the Director of Clinical Oncology Research and Chair of the Department
       of Medicine at Scripps Memorial Hospitals in La Jolla and Encinitas, California.
       Dr. White served as a member of the board of directors of Arena Pharmaceuticals
       from 2006 to 2018. She previously served as a member of the board of directors at
       Genoptix Medical Laboratory, Monogram Biosciences and Pharmacyclics Inc.



                                             - 18 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 19 of 78 PageID #: 19




       Dr. White earned her B.A. in Biology and her M.D. from the University of Chicago
       and is Board certified in both Internal Medicine and Medical Oncology.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       53.     By reason of their positions as officers, directors and/or fiduciaries of MEI Pharma

and because of their ability to control the business and corporate affairs of MEI Pharma, the

Individual Defendants owed MEI Pharma and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage MEI Pharma in a fair, just, honest, and equitable manner. The Individual Defendants

were and are required to act in furtherance of the best interests of MEI Pharma and its shareholders

so as to benefit all shareholders equally.

       54.     Each director and officer of the Company owes to MEI Pharma and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

       55.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of MEI Pharma, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       56.     To discharge their duties, the officers and directors of MEI Pharma were required

to exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       57.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable



                                               - 19 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 20 of 78 PageID #: 20




violation of their obligations as directors and officers of MEI Pharma, the absence of good faith

on their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

MEI Pharma’s Board at all relevant times.

       58.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, so that the market price of the

Company’s common stock would be based upon truthful and accurate information.

       59.     To discharge their duties, the officers and directors of MEI Pharma were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of MEI

Pharma were required to, among other things:

       (a)     ensure that the Company was operated in a diligent, honest, and prudent manner in

accordance with the laws and regulations of Delaware and the United States, and pursuant to MEI

Pharma’s own Code of Business Conduct and Ethics (the “Code of Conduct”);

       (b)     conduct the affairs of the Company in an efficient, business-like manner so as to

make it possible to provide the highest quality performance of its business, to avoid wasting the

Company’s assets, and to maximize the value of the Company’s stock;




                                               - 20 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 21 of 78 PageID #: 21




         (c)   remain informed as to how MEI Pharma conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, to make reasonable

inquiry in connection therewith, and to take steps to correct such conditions or practices;

         (d)   establish and maintain systematic and accurate records and reports of the business

and internal affairs of MEI Pharma and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

         (e)   maintain and implement an adequate and functioning system of internal legal,

financial, and management controls, such that MEI Pharma’s operations would comply with all

laws and MEI Pharma’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

         (f)   exercise reasonable control and supervision over the public statements made by the

Company’s officers and employees and any other reports or information that the Company was

required by law to disseminate;

         (g)   refrain from unduly benefiting themselves and other Company insiders at the

expense of the Company; and

         (h)   examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         60.   Each of the Individual Defendants further owed to MEI Pharma and the

shareholders the duty of loyalty requiring that each favor MEI Pharma’s interest and that of its




                                               - 21 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 22 of 78 PageID #: 22




shareholders over their own while conducting the affairs of the Company and refrain from using

their position, influence or knowledge of the affairs of the Company to gain personal advantage.

        61.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of MEI Pharma and were at all times acting within the course and scope of such agency.

        62.     Because of their advisory, executive, managerial, and directorial positions with

MEI Pharma, each of the Individual Defendants had access to adverse, non-public information

about the Company.

        63.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by MEI Pharma.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        64.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

        65.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, and violations of the Exchange Act; (ii) to conceal adverse information concerning the

Company’s operations, financial condition, future business prospects, and internal controls; and

(iii) to artificially inflate the Company’s stock price.

        66.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or negligently


                                                 - 22 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 23 of 78 PageID #: 23




to conceal material facts, fail to correct such misrepresentations, and violate applicable laws.

Because the actions described herein occurred under the authority of the Board, each of the

Individual Defendants who are directors of MEI Pharma was a direct, necessary, and substantial

participant in the conspiracy, common enterprise, and/or common course of conduct complained

of herein.

       67.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, substantially assisted the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall

contribution to and furtherance of the wrongdoing.

       68.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of MEI Pharma, and was at all times acting within the

course and scope of such agency.

                          MEI PHARMA’S CODE OF CONDUCT

       69.     MEI Pharma’s Code of Conduct provides that “[e]ach employee of the Company,

including each of the Company’s officers, as well as each Director, is responsible for conducting

the Company’s business in a manner that demonstrates a commitment to the highest standards of

ethics and integrity.”

       70.     The Code of Conduct further provides that “[t]he purposes of this [Code of

Conduct] are to focus Directors and employees on areas of ethical risk, provide guidance to help

Directors and employees recognize and deal with ethical issues, provide mechanisms to report

unethical conduct and foster a culture of honesty and accountability” and that “dishonest or




                                             - 23 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 24 of 78 PageID #: 24




unethical conduct or conduct that is illegal will constitute a violation of this Code, regardless of

whether this Code specifically addresses such conduct.”

         71.           In a section titled, “Core Values,” the Code of Conduct states the following:

         In all of the Company’s relationships, including those with the public, shareholders,
         customers, suppliers, regulators, business partners, Directors and employees, each
         Director and employee must demonstrate a steadfast commitment to:

                       integrity;
                       honest and ethical conduct;
                       compliance with laws, rules and regulations as well as all Company policies;
                       avoidance of conflicts of interest and the appearance of such conflicts;
                       full, fair, accurate and timely disclosure by the Company to the public;
                       proper delegation, guidance and oversight;
                       prompt internal reporting of violations of this Code; and
                       accountability for complying with this Code.

         72.           In a section titled, “Implementation and Oversight of this Code,” the Code of

Conduct provides that “[t]he [Board] is ultimately responsible for the implementation of this

Code.”

         73.           In a section titled, “Compliance with Laws and Regulations,” the Code of Conduct

states the following:

         A variety of laws apply to the Company and its operations, and some carry criminal
         penalties. These laws include, but are not limited to, federal and state laws relating
         to the Company’s business, including occupational safety laws, and its status as a
         public company. Examples of criminal violations of the law include, among others:

                   •     making false or misleading disclosures in documents filed with the SEC;
                   •     trading on inside information;
                   •     stealing, embezzling or misapplying the Company’s funds or other assets;
                   •     using threats, physical force or other unauthorized means to collect money; or
                   •     making a payment for an expressed purpose on the Company’s behalf to
                         an individual who intends to use it for a different purpose.


         The Company must, and will, investigate, address and report, as appropriate, all
         violations, including all suspected criminal violations.

         It is the responsibility of each Director and employee to comply with the laws, rules,
         and regulations applicable to the Company and/or to him or her personally. No


                                                      - 24 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 25 of 78 PageID #: 25




       Director or employee may delegate that responsibility to another person or to the
       Company.

       74.       In a section titled, “Conflicts of Interest,” the Code of Conduct states the following:

       The Company requires each of its employees and Directors to report promptly his
       or her outside associations and personal business, financial and other relationships
       and activities that may involve a conflict of interest or appearance of a conflict of
       interest between such employee or Director and the Company to the Compliance
       Officer or the Audit Committee, unless such relationship or activity was already
       reported, so that the Company can take steps to address such conflicts of interest.

       75.       In a section titled, “Full, Fair, Accurate and Timely Disclosures by the Company to

the Public,” the Code of Conduct states the following:

       All employees who participate, directly or indirectly, in the preparation of the
       financial and other disclosures that the Company makes to the public, including in
       its filings with the SEC or by press release, must, in addition to complying with all
       applicable laws, rules and regulations, follow these guidelines:

             •     act honestly, ethically and with integrity;
             •     comply with this Code;
             •     endeavor to ensure full, fair, timely, accurate and understandable
                   disclosure;
             •     managers should, through leadership and communication, make sure that
                   employees of the Company understand the Company’s obligations to the
                   public under the law with respect to its disclosures, including that results
                   are never more important than compliance with the law;
             •     raise questions and concerns regarding the Company’s public disclosures
                   when necessary and ensure that such questions and concerns are
                   appropriately addressed;
             •     provide the Company’s Directors, employees, outside auditors, attorneys,
                   consultants and advisors involved in the preparation of the Company’s
                   disclosures to the public with information that is accurate, complete,
                   objective, relevant, timely and understandable;
             •     act in good faith, responsibly and with due care, competence and diligence,
                   without misrepresenting material facts or allowing independent judgment
                   to be subordinated by others;
             •     proactively promote honest and ethical behavior among peers in our work
                   environment;
             •     achieve proper and responsible use of and control over all Company assets
                   and resources employed by or entrusted to such employees;
             •     record or participate in the recording of entries in the Company’s books
                   and records that are full and accurate to the best of such employee’s
                   knowledge; and



                                                 - 25 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 26 of 78 PageID #: 26




             •     comply with the Company’s disclosure controls and procedures and
                   system of internal controls.

       76.       In a section titled, “Scientific Integrity,” the Code of Conduct states the following:

       Research integrity is fundamental to the scientific process and to the Company’s
       ability to bring products to market. All Company research and development must
       be conducted according to all applicable laws and regulations and to the generally
       accepted ethical standards of the scientific community. Scientific misconduct, such
       as fabrication, falsification, or plagiarism in proposing, conducting, or reporting
       research, disregards the intellectual contributions and property of others, impedes
       the progress of research, and corrupts the scientific record. It is prohibited.

       77.       In a section titled, “Fair Dealing,” the Code of Conduct states the following:

       Each Director and employee should deal fairly and in good faith with the
       Company’s customers, suppliers, regulators, business partners and others. No
       Director or employee may take unfair advantage of anyone through manipulation,
       misrepresentation, fraud, abuse of confidential information or other similar
       unethical or improper conduct.

       78.       In a section titled, “Prompt Internal Reporting of Violations of this Code,” the Code

of Conduct states the following:

       If a Director or employee violates or thinks he or she has violated any provision of
       this Code, or if he or she observes, learns of, or, in good faith, suspects that another
       person subject to this Code has violated any of its provisions, such employee or
       Director must immediately report the actual or suspected violation to the
       Compliance Officer or the Chairperson of the Committee and must cooperate in
       any investigation of any actual or suspected violation of this Code.

       If an employee or Director reports an actual or suspected violation by another in
       good faith, he or she will not be subject to retaliation of any kind.

       79.       In a section titled, “Accountability for Complying with this Code,” the Code of

Conduct states the following:

       Certain violations of this Code that go unaddressed are treated by the SEC as
       implicit waivers of this Code. Accordingly, a violation by a Director or executive
       officer that is discovered and not addressed may have to be disclosed in accordance
       with the rules and regulations of the SEC or applicable listing standards. In such
       cases, the Company will have to disclose the nature of any violation, the date of the
       violation and the name of the person who committed the violation.




                                                 - 26 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 27 of 78 PageID #: 27




       80.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, waste of

corporate assets, and violations of the Exchange Act. Also in violation of the Code of Conduct,

the Individual Defendants failed to maintain the accuracy of Company records and reports, comply

with laws and regulations, conduct business in an honest and ethical manner, and properly report

violations of the Code of Conduct.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       81.     MEI Pharma (formerly, Marshall Edwards) is a San Diego, California-based late-

stage pharmaceutical company focused on leveraging its development and oncology expertise to

identify and advance new therapies intended to improve the treatment of cancer. The Company

was incorporated in Delaware in December 2000. MEI Pharma’s portfolio of drug candidates is

designed to develop medicines that are differentiated, that address unmet medical needs, and that

deliver improved benefit to patients either as standalone treatments or in combination with other

medicines. The Company’s portfolio contains four clinical-stage candidates, including MEI

Pharma’s lead drug candidate, Pracinostat, an oral HDAC inhibitor (a molecule that turns genes

on and off).

       82.      The Company was founded in 2000 by Kazia Therapeutics (formerly, Novogen

Limited) (“Kazia”), an Australian biotech company, under the name Marshall Edwards and went

public in 2003. However, in 2010, after a failed phase 3 trial of phenoxodiol—an experimental

drug advanced as a potential treatment for recurrent ovarian cancer—Kazia distributed its majority




                                                - 27 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 28 of 78 PageID #: 28




ownership of the Company among its own shareholders and the Company relocated to the United

States and then later rebranded itself as MEI Pharma in July 2012.

       83.    Thereafter, in August 2012, the Company acquired the intellectual property rights

to Pracinostat and, as a result, only a few months later, the Company announced on November 5,

2012 that it had obtained commitments by new investors including, Vivo Ventures and New Leaf

Venture Partners, RA Capital Management, and Three Arch Opportunity Fund, to purchase $27.5

million of MEI Pharma common stock and warrants. According to Defendant Gold’s estimate,

prior to the Company’s acquisition of Pracinostat, the Company raised a total of between $10

million and $12 million.

       84.    After the Company announced its new financing, the price of shares of MEI

Pharma’s common stock began to skyrocket, further demonstrating the importance of the efficacy

of Pracinostat. For instance, the price of the Company’s common stock soared from $2.34 per

share at the close of trading on November 2, 2012, to $4.20 per share at the close of trading on

November 5, 2012, representing an increase in value of nearly 79.49%, on massive trading volume.

The Company’s stock price continued to surge over the following month, closing at $12.84 per

share on December 10, 2012.

       85.    In February 2014, the FDA granted orphan drug designation to Pracinostat for the

treatment of AML, which qualified MEI Pharma for certain development incentives including tax

credits for qualified clinical testing, prescription drug user fee exemptions and seven-year

marketing exclusivity upon FDA approval.10




10
  The designation provides orphan status to drugs defined by the FDA as those intended for the
safe and effective treatment, diagnosis or prevention of rare diseases that affect fewer than
2,000,000 people in the United States.


                                             - 28 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 29 of 78 PageID #: 29




       86.     Later, in November 2014, the Company completed enrollment of 50 patients at 15

clinical sites in the United States in MEI Pharma’s open-label Phase 2 study of Pracinostat in

combination with azacitidine in elderly patients with newly diagnosed AML.

       87.     About one year later, on December 7, 2015, the Company announced positive

results from that study, stating the following:

       28 of the 50 patients in the study (56%) achieved the primary endpoint of complete
       response (CR) plus complete response with incomplete blood count recovery (CRi)
       plus morphologic leukemia-free state (MLFS), including 21 patients (42%) who
       achieved a CR. Notably, 19 of the 21 patients who achieved a CR are still alive
       with a 100% one-year survival rate among all CR patients, indicating a correlation
       between CR and survival with this low intensity therapy.

       Median overall survival for all 50 patients in the study has not been reached, with
       28 patients still living and a median observation time of 14.3 months. These data
       compare favorably to a recent international Phase III study of azacitidine (AZA-
       001), which showed a median overall survival of 10.4 months with azacitidine
       alone and a CR rate of 19.5% in a similar patient population. Median survival
       among patients with high-risk cytogenetics in this study (n=21) was 13.3 months,
       more than double the median survival of the high-risk population in the AZA-001
       study (6.4 months).

Further, MEI Pharma announced that the Company was preparing to initiate a Phase 3 registration

study of Pracinostat and azacitidine in elderly patients with newly diagnosed AML.

       88.     On August 1, 2016, the Company issued a press release announcing that the FDA

had granted Breakthrough Therapy Designation11 for Pracinostat in combination with azacitidine

for the treatment of patients with newly diagnosed AML who are older than 75 years of age or

unfit for intensive chemotherapy and also announced an agreement with the FDA on the

Company’s proposed Phase 3 study design.

       89.     A week later, on August 8, 2016, the Company issued a press release announcing

that MEI Pharma had entered into an exclusive licensing, development, and commercialization


11
  The Breakthrough Therapy Designation is intended to expedite the development and review of
drugs for serious or life-threatening conditions.


                                                  - 29 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 30 of 78 PageID #: 30




agreement for Pracinostat with Helsinn—a Swiss pharmaceutical group focused on building cancer

care products. The press release disclosed certain financial aspects of the deal, stating, in relevant

part:

        Under the terms of the agreement, Helsinn will get exclusive worldwide rights,
        including manufacturing and commercialization rights, and will be responsible for
        funding the global development of Pracinostat. As compensation for such grant of
        rights, MEI Pharma will receive near-term payments of $20 million, comprised of
        a $15 million upfront payment and a $5 million payment upon dosing of the first
        patient in the upcoming Phase III study of Pracinostat in newly diagnosed AML
        patients unfit to receive induction therapy. In addition, MEI Pharma will be eligible
        to receive up to $444 million in potential development, regulatory and sales-based
        milestone payments, along with additional tiered royalty payments in selected
        territories.

        90.    Also on August 8, 2016, the Company entered into a common stock purchase

agreement with Helsinn Investment Fund, S.A. (the “Helsinn Fund”), a limited liability company

launched by Helsinn in 2016, in which the Company issued 2,616,431 shares of common stock on

August 16, 2016 in exchange for a $5 million investment. Consequently, the Helsinn Fund became

a holder of more than 5% of the outstanding shares of MEI Pharma stock.

        91.    In June 2017, the Company and Helsinn initiated the Phase 3 Pracinostat Clinical

Trial, a randomized, double-blind, placebo-controlled study that would enroll worldwide

approximately 500 adults with newly diagnosed AML who were unfit to receive intensive

chemotherapy. Patients were randomized 1:1 to receive Pracinostat or a placebo with azacitidine

as background therapy. The primary endpoint of the trial was overall survival.

        False and Misleading Statements

        August 2, 2017 Press Release

        92.    On August 2, 2017, the Company and Helsinn issued a joint press release

announcing that the first AML patient had been dosed in the “pivotal” Phase 3 Pracinostat Clinical

Trial. The press release stated the following, in relevant part:



                                                - 30 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 31 of 78 PageID #: 31




        “The initiation of this highly anticipated study is the culmination of diligent
        preparation in collaboration with our partners at Helsinn,” said Daniel P. Gold,
        Ph.D., President and Chief Executive Officer of MEI Pharma. “AML is a rapidly
        progressing, often fatal disease, and patients who are unable to undergo intensive
        therapies are in urgent need of new treatment options. We believe that with the
        well-powered, rigorously designed Phase 3 study underway, pracinostat is now
        one pivotal step closer to serving this need.

                                               ***

        Riccardo Braglia, Helsinn Group Vice Chairman and CEO, said: “Helsinn was
        delighted to be able to announce our strategic partnership with MEI Pharma last
        year, leveraging on the potential of pracinostat, which was demonstrated in the
        Phase 2 study. We are very pleased that pracinostat is moving into Phase 3,
        showing the continued momentum of the clinical programme. As Helsinn
        broadens its focus beyond cancer supportive care and into cancer therapeutics, high
        quality partnerships such as our collaboration with MEI Pharma are key for Helsinn
        to create value and benefit more people with cancer.”

(Emphasis added.)

        September 5, 2017 Form 10-K & Earnings Call

        93.     On September 5, 2017, the Company filed the 2017 10-K. The 2017 10-K was

signed by Defendants Gold, Drazba, Baltic, Clemens, Glover, Reynolds, Rueckert, and White, and

contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Gold and Drazba attesting to the

accuracy of the financial statements contained therein, the disclosure of any material changes to

the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        94.     The 2017 10-K paraded Pracinostat as an “orally available, potent HDAC inhibitor

with potentially improved physicochemical, pharmaceutical and pharmacokinetic properties when

compared to other compounds of this class, including increased bioavailability and increased half-

life.” The 2017 10-K further boasted about the FDA’s “Breakthrough Therapy Designation,”

granted in August 2016, stating, in relevant part:



                                               - 31 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 32 of 78 PageID #: 32




       The Breakthrough Therapy Designation is supported by data from a Phase II
       study of Pracinostat plus azacitidine in elderly patients with newly diagnosed
       AML who are not candidates for induction chemotherapy. The study showed a
       median overall survival of 19.1 months and a complete response (CR) rate of 42%
       (21 of 50 patients). These data compare favorably to a recent international Phase
       III study of azacitidine (AZA-001; Dombret et al. Blood. 2015 May 18), which
       showed a median overall survival of 10.4 months with azacitidine alone and a CR
       rate of 19.5% in a similar patient population.

(Emphasis added.)

       95.     In the Risk Factors section, the 2017 10-K provided generic and nonspecific

disclosures. For example, the 2017 10-K stated, “The results of pre-clinical studies and completed

clinical trials are not necessarily predictive of future results, and our current drug candidates may

not have favorable results in later studies or trials.” Specifically, the 2017 10-K continued to state,

the following, in relevant part:

       Pre-clinical studies and Phase I and Phase II clinical trials are not primarily
       designed to test the efficacy of a drug candidate, but rather to test safety, to study
       pharmacokinetics and pharmacodynamics, and to understand the drug candidate’s
       side effects at various doses and schedules. Favorable results in early studies or
       trials may not be repeated in later studies or trials, including ongoing pre-clinical
       studies and large-scale Phase III clinical trials, and our drug candidates in later-
       stage trials may fail to show desired safety and efficacy despite having progressed
       through earlier-stage trials. Unfavorable results from ongoing pre-clinical studies
       or clinical trials could result in delays, modifications or abandonment of ongoing
       or future clinical trials, or abandonment of a clinical program. Pre-clinical and
       clinical results are frequently susceptible to varying interpretations that may delay,
       limit or prevent regulatory approvals or commercialization. Negative or
       inconclusive results or adverse medical events during a clinical trial could cause a
       clinical trial to be delayed, repeated or terminated, or a clinical program to be
       abandoned.

       96.     The 2017 10-K stated the following regarding the Company’s internal controls:

       Management’s Annual Report on Internal Control Over Financial Reporting



       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting as defined in Rules 13a – 15(f) under the Exchange
       Act. Our internal control was designed to provide reasonable assurance to our
       management and Board of Directors regarding the preparation and fair presentation


                                                - 32 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 33 of 78 PageID #: 33




        of published financial statements. All internal control systems, no matter how well
        designed, have inherent limitations. Therefore, even those systems determined to
        be effective can provide only reasonable assurance with respect to financial
        statement preparation and presentation.

        Management maintains a comprehensive system of controls intended to ensure that
        transactions are executed in accordance with management’s authorization, assets
        are safeguarded and financial records are reliable. Management also takes steps to
        ensure that information and communication flows are effective, and to monitor
        performance, including performance of internal control procedures.

        Management assessed the effectiveness of our internal control over financial
        reporting as of June 30, 2017, based on the criteria set forth by the Committee of
        Sponsoring Organizations of the Treadway Commission in Internal Control-
        Integrated Framework (2013 Framework). Based on this assessment, management
        believes that our internal control over financial reporting is effective as of
        June 30, 2017.

        There were no changes in internal control over financial reporting during the
        quarter ended June 30, 2017, that have materially affected, or are reasonably likely
        to materially affect, our internal control over financial reporting.

(Emphasis added.)

        97.     The 2017 10-K stated the following regarding the Company’s disclosure controls,

in relevant part:

        Disclosure Controls and Procedures

        At the end of the period covered by this Annual Report on Form 10-K, our
        management, with the participation of our Chief Executive Officer and Chief
        Financial Officer, evaluated the effectiveness of our disclosure controls and
        procedures. Disclosure controls and procedures include, without limitation,
        controls and procedures designed to ensure that information required to be
        disclosed by an issuer in the reports that it files or submits under the Securities
        Exchange Act of 1934 (“Exchange Act”) is accumulated and communicated to the
        issuer’s management, including its principal executive and principal financial
        officers, or persons performing similar functions, as appropriate to allow timely
        decisions regarding required disclosure. Based on that evaluation, our Chief
        Executive Officer and Chief Financial Officer have concluded that our
        disclosure controls and procedures are effective to ensure that the information
        required to be disclosed by the Company in reports that it files or submits under
        the Exchange Act is recorded, processed, summarized and reported within the
        time periods specified in the SEC’s rules and forms.

(Emphasis added.)


                                               - 33 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 34 of 78 PageID #: 34




       98.     Also on September 5, 2017, the Company held an earnings call to discuss MEI

Pharma’s financial results for the fourth fiscal quarter and full fiscal year ended June 30, 2017.

During the call, Defendant Gold talked up the Company’s “diligent preparation” for the Phase 3

Pracinostat Clinical Trial and stated that, “[t]his pivotal [trial] is a well powered rigorously

designed study” and that the Individual Defendants “look forward to tracking [the] progress [of

the Phase 3 Pracinostat Clinical Trial] in the months ahead.”

       October 16, 2017 Proxy Statement

       99.     On October 16, 2017, the Company filed its Schedule 14A with the SEC (the “2017

Proxy Statement”). Defendants Gold, Baltic, Clemens, Glover, Reynolds, Rueckert, and White

solicited the 2017 Proxy Statement pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.12

       100.    With respect to the Company’s Code of Conduct, the 2017 Proxy Statement stated,

“[t]he Company has adopted a Code of Business Conduct and Ethics that applies to the Company’s

directors and employees.”

       101.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

       102.    The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) the Company

overstated Pracinostat’s promise and potential effectiveness for treatment of patients with newly


12
  Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                - 34 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 35 of 78 PageID #: 35




diagnosed AML who were unfit to receive standard intensive chemotherapy; (2) the Phase 3

Pracinostat Clinical Trial was not likely to result in its primary endpoint of overall survival

compared to the control group; (3) in all likelihood, the uncovering of the foregoing would have a

substantial adverse effect on MEI Pharma’s business, operations, and prospects, specifically as

related to Pracinostat; and (4) the Company failed to maintain internal and disclosure controls. As

a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        November 8, 2017 Form 10-Q

        103.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

September 30, 2017 with the SEC on November 8, 2017 (the “1Q18 10-Q”). The 1Q18 10-Q was

signed by Defendant Gold, and contained SOX certifications signed by Defendants Gold and

Drazba attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        104.    The 1Q18 10-Q echoed the Company’s 2017 10-K in stating the following

regarding Pracinostat’s effect on the median overall survival of patients:

        The Breakthrough Therapy Designation is supported by data from a Phase II study
        of pracinostat plus azacitidine in elderly patients with newly diagnosed AML who
        are not candidates for induction chemotherapy. The study showed a median overall
        survival of 19.1 months and a complete response (“CR”) rate of 42% (21 of 50
        patients). These data compare favorably to a recent international Phase III study
        of azacitidine (AZA-001; Dombret et al. Blood. 2015 May 18), which showed a
        median overall survival of 10.4 months with azacitidine alone and a CR rate of
        19.5% in a similar patient population. The combination of pracinostat and
        azacitidine was generally well tolerated, with no unexpected toxicities. The most
        common grade 3/4 treatment-emergent adverse events included febrile neutropenia,
        thrombocytopenia, anemia and fatigue. These results were presented at the
        American Society of Hematology (“ASH”) Annual Meeting in December 2016.

(Emphasis added.)



                                                  - 35 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 36 of 78 PageID #: 36




       105.    Instead of opting to disclose specific and known risk factors particularly related to

the Phase 3 Pracinostat Clinical Trial, the Company’s 1Q18 10-Q merely repeated the same generic

language as contained in the 2017 10-K related to how “the results of pre-clinical studies and

completed clinical trials are not necessarily predictive of future results, and our current drug

candidates may not have favorable results in later studies or trials.”

       106.    The 1Q18 10-Q stated the following regarding the Company’s internal controls:

       There were no changes in our internal control over financial reporting during the
       period covered by this Quarterly Report that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       107.    The 1Q18 10-Q stated the following regarding the Company’s disclosure controls:

       At the end of the period covered by this Quarterly Report on Form 10-Q, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer concluded that our disclosure controls and procedures were effective to
       ensure that the information required to be disclosed by us in reports that we file
       or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)



       February 8, 2018 Form 10-Q

       108.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

December 31, 2017 with the SEC on February 8, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was

signed by Defendant Gold, and contained SOX certifications signed by Defendants Gold and

Drazba attesting to the accuracy of the financial statements contained therein, the disclosure of any



                                               - 36 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 37 of 78 PageID #: 37




material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        109.    The 2Q18 10-Q echoed the Company’s 2017 10-K in stating the following

regarding Pracinostat’s effect on the median overall survival of patients:

        The Breakthrough Therapy Designation is supported by data from a Phase II study
        of pracinostat plus azacitidine in elderly patients with newly diagnosed AML who
        are not candidates for induction chemotherapy. The study showed a median overall
        survival of 19.1 months and a complete response (“CR”) rate of 42% (21 of 50
        patients). These data compare favorably to a recent international Phase III study
        of azacitidine (AZA-001; Dombret et al. Blood. 2015 May 18), which showed a
        median overall survival of 10.4 months with azacitidine alone and a CR rate of
        19.5% in a similar patient population. The combination of pracinostat and
        azacitidine was generally well tolerated, with no unexpected toxicities. The most
        common grade 3/4 treatment-emergent adverse events included febrile neutropenia,
        thrombocytopenia, anemia and fatigue. These results were presented at the
        American Society of Hematology (“ASH”) Annual Meeting in December 2016.

(Emphasis added.)

        110.    Again, instead of disclosing specific and known risk factors particularly related to

Pracinostat, the Company’s 2Q18 10-Q merely listed the same boilerplate language as found in

the 1Q18 10-Q related to how “the results of pre-clinical studies and completed clinical trials are

not necessarily predictive of future results, and our current drug candidates may not have favorable

results in later studies or trials.”

        111.    The 2Q18 10-Q stated the following regarding the Company’s internal controls:

        There were no changes in our internal control over financial reporting during the
        period covered by this Quarterly Report that have materially affected, or are
        reasonably likely to materially affect, our internal control over financial reporting.

        112.    The 2Q18 10-Q stated the following regarding the Company’s disclosure controls:

        At the end of the period covered by this Quarterly Report on Form 10-Q, our
        management, with the participation of our Chief Executive Officer and Chief
        Financial Officer, evaluated the effectiveness of our disclosure controls and
        procedures. Disclosure controls and procedures include, without limitation,
        controls and procedures designed to ensure that information required to be
        disclosed by an issuer in the reports that it files or submits under the Exchange Act


                                                  - 37 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 38 of 78 PageID #: 38




       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer concluded that our disclosure controls and procedures were effective to
       ensure that the information required to be disclosed by us in reports that we file
       or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the SEC’s rules and forms.

       (Emphasis added.)

       May 9, 2018 Form 10-Q

       113.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

March 31, 2018 with the SEC on May 9, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed by

Defendant Gold, and contained SOX certifications signed by Defendants Gold and Drazba

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       114.    The 3Q18 10-Q echoed the Company’s 2017 10-K in stating the following

regarding Pracinostat’s effect on the median overall survival of patients:

       Breakthrough Therapy Designation for pracinostat was granted by the FDA in
       2016, and in January 2018 EMA granted Orphan Drug Designation to pracinostat
       for the treatment of AML. The designations in the US and EU are supported by data
       from a Phase II study of pracinostat plus azacitidine in elderly patients with newly
       diagnosed AML who are not candidates for induction chemotherapy. The study
       showed a median overall survival of 19.1 months and a complete response (“CR”)
       rate of 42% (21 of 50 patients). These data compare favorably to an international
       Phase III study of azacitidine (AZA-001; Dombret et al. Blood. 2015 May 18),
       which showed a median overall survival of 10.4 months with azacitidine alone
       and a CR rate of 19.5% in a similar patient population. The combination of
       pracinostat and azacitidine was generally well tolerated, with no unexpected
       toxicities. The most common grade 3/4 treatment-emergent adverse events included
       febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)




                                                  - 38 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 39 of 78 PageID #: 39




        115.    Once again, the 3Q18 10-Q failed to disclose particular known risk factors related

to Pracinostat, instead, the Company listed general language, identical to what was stated in the

Company’s prior filings related to how “the results of pre-clinical studies and completed clinical

trials are not necessarily predictive of future results, and our current drug candidates may not have

favorable results in later studies or trials.”

        116.    The 3Q18 10-Q stated the following regarding the Company’s internal controls:

        There were no changes in our internal control over financial reporting during the
        period covered by this Quarterly Report that have materially affected, or are
        reasonably likely to materially affect, our internal control over financial reporting.

        117.    The 3Q18 10-Q stated the following regarding the Company’s disclosure controls:

        At the end of the period covered by this Quarterly Report on Form 10-Q, our
        management, with the participation of our Chief Executive Officer and Chief
        Financial Officer, evaluated the effectiveness of our disclosure controls and
        procedures. Disclosure controls and procedures include, without limitation,
        controls and procedures designed to ensure that information required to be
        disclosed by an issuer in the reports that it files or submits under the Exchange Act
        is accumulated and communicated to the issuer’s management, including its
        principal executive and principal financial officers, or persons performing similar
        functions, as appropriate to allow timely decisions regarding required disclosure.
        Based on that evaluation, our Chief Executive Officer and Chief Financial
        Officer concluded that our disclosure controls and procedures were effective to
        ensure that the information required to be disclosed by us in reports that we file
        or submit under the Exchange Act is recorded, processed, summarized and
        reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)

        August 30, 2018 Form 10-K & Earnings Call

        118.    On August 30, 2018, the Company filed its annual report on Form 10-K for the

fiscal year ended June 30, 2018 (the “2018 10-K”). The 2018 10-K was signed by Defendants

Gold, Drazba, Baltic, Clemens, Driscoll, Glover, Reynolds, Rueckert, and White, and contained

SOX certifications signed by Defendants Gold and Drazba attesting to the accuracy of the financial




                                                 - 39 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 40 of 78 PageID #: 40




statements contained therein, the disclosure of any material changes to the Company’s internal

controls, and the disclosure of any fraud committed by the Company, its officers, or its directors.

       119.    Like the 2017-10-K, the 2018 10-K touted Pracinostat as an “orally available,

potent HDAC inhibitor with potentially improved physicochemical, pharmaceutical and

pharmacokinetic properties when compared to other compounds of this class, including increased

bioavailability and increased half-life.” The 2018 10-K also highlighted the FDA’s “Breakthrough

Therapy Designation,” which was granted in August 2016, stating, in relevant part:

       Breakthrough Therapy Designation for pracinostat was granted by the FDA in
       2016, and in January 2018 the European Medicines Agency (“EMA”) granted
       Orphan Drug Designation to pracinostat for the treatment of AML. The
       designations in the US and European Union (“EU”) are supported by data from a
       Phase 2 study of pracinostat plus azacitidine in elderly patients with newly
       diagnosed AML who are not candidates for induction chemotherapy. The study
       showed a median overall survival of 19.1 months and a complete remission
       (“CR”) rate of 42% (21 of 50 patients). These data compare favorably to an
       international Phase 3 study of azacitidine (AZA-001; Dombret et al. Blood. 2015
       May 18), which showed a median overall survival of 10.4 months with azacitidine
       alone and a CR rate of 19.5% in a similar patient population. The combination of
       pracinostat and azacitidine was generally well tolerated, with no unexpected
       toxicities. The most common grade 3/4 treatment-emergent adverse events included
       febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

       120.    The 2018 10-K also provided similar generic language as the 2017 10-K as to the

risk factors, stating “results of pre-clinical studies and completed clinical trials are not necessarily

predictive of future results, and our current drug candidates may not have favorable results in later

studies or trials.” The 2018 10-K continued to state, the following, in relevant part:

       Pre-clinical studies and Phase 1 and Phase 2 clinical trials are not primarily
       designed to test the efficacy of a drug candidate, but rather to test safety, to study
       pharmacokinetics and pharmacodynamics, and to understand the drug candidate’s
       side effects at various doses and schedules. Favorable results in early studies or
       trials may not be repeated in later studies or trials, including ongoing pre-
       clinical studies, large-scale Phase 3 clinical trials, or other studies intended as
       registration trials, and our drug candidates in later-stage trials may fail to show



                                                 - 40 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 41 of 78 PageID #: 41




        desired safety and efficacy despite having progressed through earlier-stage trials.
        Unfavorable results from ongoing pre-clinical studies or clinical trials could result
        in delays, modifications or abandonment of ongoing or future clinical trials, or
        abandonment of a clinical program. Pre-clinical and clinical results are frequently
        susceptible to varying interpretations that may delay, limit or prevent regulatory
        approvals or commercialization. Negative or inconclusive results or adverse
        medical events during a clinical trial could cause a clinical trial to be delayed,
        repeated or terminated, or a clinical program to be abandoned.

        121.    The 2018 10-K stated the following regarding the Company’s internal controls:

        Management’s Annual Report on Internal Control Over Financial Reporting

        Our management is responsible for establishing and maintaining adequate internal
        control over financial reporting as defined in Rules 13a-15(f) under the Exchange
        Act. Our internal control was designed to provide reasonable assurance to our
        management and Board of Directors regarding the preparation and fair presentation
        of published financial statements. All internal control systems, no matter how well
        designed, have inherent limitations. Therefore, even those systems determined to
        be effective can provide only reasonable assurance with respect to financial
        statement preparation and presentation.

        Management maintains a comprehensive system of controls intended to ensure that
        transactions are executed in accordance with management’s authorization, assets
        are safeguarded and financial records are reliable. Management also takes steps to
        ensure that information and communication flows are effective, and to monitor
        performance, including performance of internal control procedures.

        Management assessed the effectiveness of our internal control over financial
        reporting as of June 30, 2018, based on the criteria set forth by the Committee of
        Sponsoring Organizations of the Treadway Commission in Internal Control-
        Integrated Framework (2013 Framework). Based on this assessment, management
        believes that our internal control over financial reporting is effective as of
        June 30, 2018.

        There were no changes in internal control over financial reporting during the
        quarter ended June 30, 2018, that have materially affected, or are reasonably likely
        to materially affect, our internal control over financial reporting.

(Emphasis added.)

        122.    The 2018 10-K stated the following regarding the Company’s disclosure controls,

in relevant part:

        Disclosure Controls and Procedures



                                               - 41 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 42 of 78 PageID #: 42




       At the end of the period covered by this Annual Report on Form 10-K, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer have concluded that our disclosure controls and procedures are effective
       to ensure that the information required to be disclosed by the Company in reports
       that it files or submits under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms.

(Emphasis added.)

       123.    Also on August 30, 2018, the Company held an earning call to discuss MEI

Pharma’s financial results for the fiscal quarter and full fiscal year ended June 30, 2018. During

the call, Defendant Gold advertised MEI Pharma’s careful practice and knack for discovering and

developing drugs, such as Pracinostat, with favorable financial and medical potential. For instance,

Defendant Gold stated, “at MEI [Pharma], [Individual Defendants] strive to carry out a

straightforward, purposeful strategy to build value in [the Company’s] oncology portfolio for [the

Company’s] stakeholders, and importantly, to deliver patient benefit beyond what is currently

achieved through existing therapies.” Defendant Gold continued that the Individual Defendants

“choose drug candidates deliberately to address a clear deficiency in current treatment paradigms”

and stated that MEI Pharma’s “clinical programs are focused on effectively and efficiently

validating therapeutic utility to address these deficiencies.” Defendant Gold further stated that the

Individual Defendants “are also very mindful of how [they] deploy [the Company’s] resources

so as to create a return on [the Company’s] investments, including decisions to advance and

commercialize drug candidates independently or via partnership to strategically and optimally

build value” and that “[t]his strategy has successfully guided the identification and development


                                               - 42 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 43 of 78 PageID #: 43




of the 4 clinical-stage candidates in [MEI Pharma’s] pipeline.” Defendant Gold specifically cited

to Pracinostat as an example in touting the model, stating “[a]n example of the implementation

of this model is [the Company’s] most advanced candidate, pracinostat, which … is currently in

a global Phase III registration study.”13

       October 11, 2018 Proxy Statement

       124.    On October 11, 2018, the Company filed its Schedule 14A with the SEC (the “2018

Proxy Statement”). Defendants Gold, Baltic, Clemens, Driscoll, Glover, Reynolds, Rueckert, and

White solicited the 2018 Proxy Statement pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.14

       125.    With respect to the Company’s Code of Conduct, the 2018 Proxy Statement stated,

“[t]he Company has adopted a Code of Business Conduct and Ethics that applies to the Company’s

directors and employees.”

       126.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

       127.    The 2018 Proxy Statement also called for shareholder approval of, among other

things: (1) the election of three directors; (2) the approval of the amended and restated MEI Pharma

2008 Omnibus Equity Compensation Plan to increase the number of shares of common stock that

may be subject to and make certain other changes to the plan terms (the “First Amendment


13
  Emphasis added.
14
  Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                - 43 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 44 of 78 PageID #: 44




Proposal”) and; (3) approval of an amendment and restatement of the Company’s certificate of

incorporation to increase the total number of authorized shares of common stock from 113,000,000

shares to 226,000,000 shares and to remove certain provisions (the “Second Amendment Proposal”

and, together with the First Amendment Proposal, the “Amendment Proposals”).

        128.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the Company

overstated Pracinostat’s promise and potential effectiveness for treatment of patients with newly

diagnosed AML who were unfit to receive standard intensive chemotherapy; (2) the Phase 3

Pracinostat Clinical Trial was not likely to result in its primary endpoint of overall survival

compared to the control group; (3) in all likelihood, the uncovering of the foregoing would have a

substantial adverse effect on MEI Pharma’s business, operations, and prospects, specifically as

related to Pracinostat; and (4) the Company failed to maintain internal and disclosure controls. As

a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        129.    As a result of the material misstatements and omissions contained in the 2018 Proxy

Statement, Company shareholders approved the Amendment Proposals.

        November 8, 2018 Form 10-Q

        130.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

September 30, 2018 with the SEC on November 8, 2018 (the “1Q19 10-Q”). The 1Q19 10-Q was

signed by Defendant Gold, and contained SOX certifications signed by Defendants Gold and

Drazba attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.




                                                  - 44 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 45 of 78 PageID #: 45




       131.    Similar to the Company’s 3Q18 10-Q, the 1Q19 10-Q stated the following

regarding Pracinostat’s effect on the median overall survival of patients:

       Breakthrough Therapy Designation for pracinostat was granted by the FDA in
       2016, and in January 2018 the European Medicines Agency (“EMA”) granted
       Orphan Drug Designation to pracinostat for the treatment of AML. The
       designations in the US and European Union (“EU”) are supported by data from a
       Phase 2 study of pracinostat plus azacitidine in elderly patients with newly
       diagnosed AML who are not candidates for induction chemotherapy. The study
       showed a median overall survival of 19.1 months and a complete remission
       (“CR”) rate of 42% (21 of 50 patients). These data compare favorably to an
       international Phase 3 study of azacitidine (AZA-001; Dombret et al. Blood. 2015
       May 18), which showed a median overall survival of 10.4 months with azacitidine
       alone and a CR rate of 19.5% in a similar patient population. The combination of
       pracinostat and azacitidine was generally well tolerated, with no unexpected
       toxicities. The most common grade 3/4 treatment-emergent adverse events included
       febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

       132.    Once again, the 1Q19 10-Q failed to disclose particular known risk factors related

to Pracinostat, instead, the Company reiterated general, nonspecific language, matching what was

stated in the Company’s prior filings related to how “the results of pre-clinical studies and

completed clinical trials are not necessarily predictive of future results, and our current drug

candidates may not have favorable results in later studies or trials.”

       133.    The 1Q19 10-Q stated the following regarding the Company’s internal controls:

       There were no changes in our internal control over financial reporting during the
       period covered by this Quarterly Report that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       134.    The 1Q19 10-Q stated the following regarding the Company’s disclosure controls:

       At the end of the period covered by this Quarterly Report on Form 10-Q, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar


                                               - 45 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 46 of 78 PageID #: 46




        functions, as appropriate to allow timely decisions regarding required disclosure.
        Based on that evaluation, our Chief Executive Officer and Chief Financial
        Officer concluded that our disclosure controls and procedures were effective to
        ensure that the information required to be disclosed by us in reports that we file
        or submit under the Exchange Act is recorded, processed, summarized and
        reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)

        February 7, 2019 Form 10-Q

        135.   The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

December 31, 2018 with the SEC on February 7, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was

signed by Defendant Gold, and contained SOX certifications signed by Defendants Gold and

Drazba attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        136.   As provided for in the Company’s prior SEC filings, the 2Q19 10-Q touted

Pracinostat’s effect on the median overall survival of patients, stating the following, in relevant

part:

        Breakthrough Therapy Designation for pracinostat was granted by the FDA in
        2016, and in January 2018 the EMA granted Orphan Drug Designation to
        pracinostat for the treatment of AML. The designations in the US and European
        Union are supported by data from a Phase 2 study of pracinostat plus azacitidine in
        elderly patients with newly diagnosed AML who are not candidates for induction
        chemotherapy. The study showed a median overall survival of 19.1 months and a
        complete remission (“CR”) rate of 42% (21 of 50 patients). These data compare
        favorably to an international Phase 3 study of azacitidine (AZA-001; Dombret et
        al. Blood. 2015 May 18), which showed a median overall survival of 10.4 months
        with azacitidine alone and a CR rate of 19.5% in a similar patient population.
        The combination of pracinostat and azacitidine was generally well tolerated, with
        no unexpected toxicities. The most common grade 3/4 treatment-emergent adverse
        events included febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)




                                                  - 46 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 47 of 78 PageID #: 47




       137.    Like in the Company’s previous SEC filings discussed above, the 2Q19 10-Q failed

to disclose particularized, specific, and known risk factors related to Pracinostat. Rather, the

Company listed standard, boilerplate language related to how “the results of pre-clinical studies

and completed clinical trials are not necessarily predictive of future results, and our current drug

candidates may not have favorable results in later studies or trials.”

       138.    The 2Q19 10-Q stated the following regarding the Company’s internal controls:

       There were no changes in our internal control over financial reporting during the
       period covered by this Quarterly Report that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       139.    The 2Q19 10-Q stated the following regarding the Company’s disclosure controls:

       At the end of the period covered by this Quarterly Report on Form 10-Q, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer concluded that our disclosure controls and procedures were effective to
       ensure that the information required to be disclosed by us in reports that we file
       or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)

       February 14, 2019 Press Release

       140.    On February 14, 2019, the Company issued a press release (the “February 2019

Press Release”) announcing the results from the Phase 2 study that evaluated the “safety and

efficacy” of Pracinostat had been published in a medical journal titled “Blood Advances” which is

published by the American Society of Hematology. The February 2019 Press Release stated:

       Lugano, Switzerland and San Diego, USA, February 14, 2019: Helsinn Group, a
       Swiss pharmaceutical group focused on building quality cancer care products, and


                                               - 47 -
Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 48 of 78 PageID #: 48




    MEI Pharma, Inc. (Nasdaq: MEIP), an oncology company focused on the clinical
    development of novel therapies for cancer, today announce the publication in the
    medical journal, Blood Advances, published by the American Society of
    Hematology (ASH), the results from a Phase II study that evaluated the safety
    and efficacy of pracinostat, a potent oral pan-histone deacetylase inhibitor
    (HDACi), in combination with azacitidine, for the treatment of patients suffering
    from acute myeloid leukemia (AML), who cannot undergo treatment with
    intensive chemotherapy (IC).

                                          ***

    This investigational study showed that pracinostat in combination with
    azacitidine is active in the frontline treatment of older patients with AML, unfit
    for intensive therapy. The CR rate of 42%, the median overall survival (OS) of
    19.1 months, a PFS of 12.6 months and 1-year OS rate of 62% have been
    evidenced in patients unfit for intensive therapy.

    These data have shown that pracinostat in combination with azacitidine is a
    potential treatment option for the frontline treatment of older AML patients unfit
    for IC. Based on these results, a Phase III, multicenter, double-blind, randomized
    study of pracinostat with azacitidine vs placebo with azacitidine (NCT03151408)
    is ongoing to demonstrate an improvement of pracinostat in combination in this
    difficult-to-treat AML population.

    Dr. Guillermo Garcia-Manero, MD Professor, Department of Leukemia, at
    MD Anderson Cancer Center in Houston, Texas, US, said: “We are thrilled to
    be in a position to outline the encouraging results of this Phase II study in Blood
    Advances, as the data is highly encouraging for older patients suffering from
    acute myeloid leukemia, and who cannot be treated with intensive chemotherapy.
    We look forward to continuing with our ongoing Phase III study with pacinostat
    to show improvement of the pracinostat combination vs azacitidine with
    placebo, in this difficult-to-treat AML patients population.”

    Sergio Cantoreggi, PhD, Chief Scientific Officer and Helsinn Group Head of
    R&D, commented: “The publication of this data in Blood Advances, shows the
    potential of pracinostat in combination with azacitidine as a safe and effective
    regimen for difficult-to-treat AML patients. There are only few treatment options
    for older patients suffering from AML and who are unfit for intensive
    chemotherapy treatment. We are committed to further investigate the effects of
    this drug combination in an ongoing Phase III study.”

    Richard Ghalie, M.D., Senior Vice President, Clinical Development at MEI
    Pharma added: “AML is a rapidly progressing, often fatal disease, with an urgent
    need for new treatment options. This Phase II study provided the rationale for our
    ongoing Phase III study and show the potential for pracinostat, in combination




                                          - 48 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 49 of 78 PageID #: 49




       with [azacitidine], as a treatment option in this AML population. As such, we’re
       delighted that these data are being published in Blood Advances.”

(Emphasis added.)

       May 9, 2019 Form 10-Q

       141.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

March 31, 2019 with the SEC on May 9, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was signed by

Defendant Gold, and contained SOX certifications signed by Defendants Gold and Drazba

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       142.    Like the Company’s recent quarterly and annual reports filed with the SEC, the

3Q19 10-Q underscored Pracinostat’s effect on the median overall survival of patients, stating the

following, in relevant part:

       Breakthrough Therapy Designation for pracinostat was granted by the FDA in
       2016, and in January 2018 the EMA granted Orphan Drug Designation to
       pracinostat for the treatment of AML. The designations in the US and European
       Union are supported by data from a Phase 2 study of pracinostat plus azacitidine in
       elderly patients with newly diagnosed AML who are not candidates for induction
       chemotherapy. The study showed a median overall survival of 19.1 months and a
       complete remission (“CR”) rate of 42% (21 of 50 patients). These data compare
       favorably to an international Phase 3 study of azacitidine (AZA-001; Dombret et
       al. Blood. 2015 May 18), which showed a median overall survival of 10.4 months
       with azacitidine alone and a CR rate of 19.5% in a similar patient population.
       The combination of pracinostat and azacitidine was generally well tolerated, with
       no unexpected toxicities. The most common grade 3/4 treatment-emergent adverse
       events included febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

       143.    The 3Q19 10-Q also failed to disclose particularized, specific, and known risk

factors related to Pracinostat. Rather, the Company listed generic and boilerplate language related

to how “the results of pre-clinical studies and completed clinical trials are not necessarily



                                                  - 49 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 50 of 78 PageID #: 50




predictive of future results, and our current drug candidates may not have favorable results in later

studies or trials.”

        144.    The 3Q19 10-Q stated the following regarding the Company’s internal controls:

        There were no changes in our internal control over financial reporting during the
        period covered by this Quarterly Report that have materially affected, or are
        reasonably likely to materially affect, our internal control over financial reporting.

        145.    The 3Q19 10-Q stated the following regarding the Company’s disclosure controls:

        At the end of the period covered by this Quarterly Report on Form 10-Q, our
        management, with the participation of our Chief Executive Officer and Chief
        Financial Officer, evaluated the effectiveness of our disclosure controls and
        procedures. Disclosure controls and procedures include, without limitation,
        controls and procedures designed to ensure that information required to be
        disclosed by an issuer in the reports that it files or submits under the Exchange Act
        is accumulated and communicated to the issuer’s management, including its
        principal executive and principal financial officers, or persons performing similar
        functions, as appropriate to allow timely decisions regarding required disclosure.
        Based on that evaluation, our Chief Executive Officer and Chief Financial
        Officer concluded that our disclosure controls and procedures were effective to
        ensure that the information required to be disclosed by us in reports that we file
        or submit under the Exchange Act is recorded, processed, summarized and
        reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)

        August 28, 2019 Form 10-K & Earnings Call

        146.    On August 28, 2019, the Company filed its annual report on Form 10-K for the

fiscal year ended June 30, 2019 (the “2019 10-K”). The 2019 10-K was signed by Defendants

Gold, Drazba, Baltic, Clemens, Driscoll, Glover, Howson, Reynolds, Rueckert, and White, and

contained SOX certifications signed by Defendants Gold and Drazba attesting to the accuracy of

the financial statements contained therein, the disclosure of any material changes to the Company’s

internal controls, and the disclosure of any fraud committed by the Company, its officers, or its

directors.




                                                - 50 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 51 of 78 PageID #: 51




       147.    The 2019 10-K also promoted Pracinostat as an “orally available, potent HDAC

inhibitor with potentially improved physicochemical, pharmaceutical and pharmacokinetic

properties when compared to other compounds of this class, including increased bioavailability

and increased half-life” and additionally underscored the FDA’s “Breakthrough Therapy

Designation,” stating, in relevant part:

       Breakthrough Therapy Designation for pracinostat was granted by the FDA in
       2016, and in January 2018 the EMA granted Orphan Drug Designation to
       pracinostat for the treatment of AML. The designations in the US and European
       Union (“EU”) are supported by data from a Phase 2 trial of pracinostat plus
       azacitidine (marketed as Vidaza®) in elderly patients with newly diagnosed AML
       who are not candidates for induction chemotherapy. The trial showed a median
       overall survival of 19.1 months and a complete remission (“CR”) rate of 42% (21
       of 50 patients). These data compare favorably to an international Phase 3 trial of
       azacitidine (AZA-001; Dombret et al. Blood. 2015 May 18), which showed a
       median overall survival of 10.4 months with azacitidine alone and a CR rate of
       19.5% in a similar patient population. The combination of pracinostat and
       azacitidine was generally well tolerated, with no unexpected toxicities. The most
       common grade 3/4 treatment-emergent adverse events included febrile
       neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

       148.    The 2019 10-K also provided similar generic language as the 2017 10-K and the

2018 10-K regarding the “results of pre-clinical studies and completed clinical trials are not

necessarily predictive of future results, and our current drug candidates may not have favorable

results in later studies or trials.” The 2019 10-K further stated, the following, in relevant part:

       Pre-clinical studies and Phase 1 and Phase 2 clinical trials are not primarily
       designed to test the efficacy of a drug candidate, but rather to test safety, to study
       pharmacokinetics and pharmacodynamics, and to understand the drug candidate’s
       side effects at various doses and schedules. Favorable results in early studies or
       trials may not be repeated in later studies or trials, including ongoing pre-
       clinical studies, large-scale Phase 3 clinical trials, or other studies intended as
       registration trials, and our drug candidates in later-stage trials may fail to show
       desired safety and efficacy despite having progressed through earlier-stage trials.
       Interim results may also not be predictive of the final results of a clinical study.
       Moreover, comparisons of results across different studies should be viewed with
       caution as such comparisons are limited by a number of factors, including



                                                - 51 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 52 of 78 PageID #: 52




        differences in study designs and populations. Such comparisons also will not
        provide a sufficient basis for any comparative claims following product approval.
        Unfavorable results from ongoing pre-clinical studies or clinical trials could result
        in delays, modifications or abandonment of ongoing or future clinical trials, or
        abandonment of a clinical program. Pre-clinical and clinical results are frequently
        susceptible to varying interpretations that may delay, limit or prevent regulatory
        approvals or commercialization. Negative or inconclusive results or adverse
        medical events during a clinical trial could cause a clinical trial to be delayed,
        repeated or terminated, or a clinical program to be abandoned.


        149.    The 2019 10-K stated the following regarding the Company’s internal controls:

        Management’s Annual Report on Internal Control Over Financial Reporting

        Our management is responsible for establishing and maintaining adequate internal
        control over financial reporting as defined in Rules 13a—15(f) under the Exchange
        Act. Our internal control was designed to provide reasonable assurance to our
        management and Board of Directors regarding the preparation and fair presentation
        of published financial statements. All internal control systems, no matter how well
        designed, have inherent limitations. Therefore, even those systems determined to
        be effective can provide only reasonable assurance with respect to financial
        statement preparation and presentation.

        Management maintains a comprehensive system of controls intended to ensure that
        transactions are executed in accordance with management’s authorization, assets
        are safeguarded and financial records are reliable. Management also takes steps to
        ensure that information and communication flows are effective, and to monitor
        performance, including performance of internal control procedures.

        Management assessed the effectiveness of our internal control over financial
        reporting as of June 30, 2019, based on the criteria set forth by the Committee of
        Sponsoring Organizations of the Treadway Commission in Internal Control-
        Integrated Framework (2013 Framework). Based on this assessment, management
        believes that our internal control over financial reporting is effective as of
        June 30, 2019.

        There were no changes in internal control over financial reporting during the
        quarter ended June 30, 2019, that have materially affected, or are reasonably likely
        to materially affect, our internal control over financial reporting.

(Emphasis added.)

        150.    The 2019 10-K stated the following regarding the Company’s disclosure controls,

in relevant part:



                                               - 52 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 53 of 78 PageID #: 53




       Disclosure Controls and Procedures

       At the end of the period covered by this Annual Report on Form 10-K, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer have concluded that our disclosure controls and procedures are effective
       to ensure that the information required to be disclosed by the Company in reports
       that it files or submits under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms.

(Emphasis added.)

       October 23, 2019 Proxy Statement

       151.    On October 23, 2019, the Company filed the 2019 Proxy Statement. Defendants

Gold, Baltic, Clemens, Driscoll, Glover, Reynolds, Rueckert and White solicited the 2019 Proxy

Statement pursuant to Section 14(a) of the Exchange Act, which contained material misstatements

and omissions.15

       152.    With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated,

“[t]he Company has adopted a Code of Business Conduct and Ethics that applies to the Company’s

directors and employees.”

       153.    The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and



15
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                - 53 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 54 of 78 PageID #: 54




misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

        154.     The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the Company

overstated Pracinostat’s promise and potential effectiveness for treatment of patients with newly

diagnosed AML who were unfit to receive standard intensive chemotherapy; (2) the Phase 3

Pracinostat Clinical Trial was not likely to result in its primary endpoint of overall survival

compared to the control group; (3) in all likelihood, the uncovering of the foregoing would have a

substantial adverse effect on MEI Pharma’s business, operations, and prospects, specifically as

related to Pracinostat; and (4) the Company failed to maintain internal and disclosure controls. As

a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        November 7, 2019 Form 10-Q

        155.     The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

September 30, 2019 with the SEC on November 7, 2019 (the “1Q20 10-Q”). The 1Q20 10-Q was

signed by Defendant Gold, and contained SOX signed by Defendants Gold and Drazba attesting

to the accuracy of the financial statements contained therein, the disclosure of any material changes

to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

its officers, or its directors.

        156.     As the Company had done in the past, the Company’s 1Q20 10-Q emphasized

Pracinostat’s effect on the median overall survival of patients, stating the following, in relevant

part:

        Breakthrough Therapy Designation for pracinostat was granted by the FDA in
        2016, and in January 2018 the European Medicines Agency granted Orphan Drug
        Designation to pracinostat for the treatment of AML. The designations in the US
        and European Union (“EU”) are supported by data from a Phase 2 trial of



                                                - 54 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 55 of 78 PageID #: 55




       pracinostat plus azacitidine (marketed as Vidaza®) in elderly patients with newly
       diagnosed AML who are not candidates for induction chemotherapy. The trial
       showed a median overall survival of 19.1 months and a complete remission
       (“CR”) rate of 42% (21 of 50 patients). These data compare favorably to an
       international Phase 3 trial of azacitidine (AZA-001; Dombret et al. Blood. 2015
       May 18), which showed a median overall survival of 10.4 months with azacitidine
       alone and a CR rate of 19.5% in a similar patient population. The combination of
       pracinostat and azacitidine was generally well tolerated, with no unexpected
       toxicities. The most common grade 3/4 treatment-emergent adverse events included
       febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

       157.    Like the Company’s previous SEC filings discussed above, the 1Q20 10-Q also

failed to disclose particularized, specific, and known risk factors related to Pracinostat. Rather, the

Company listed generic and boilerplate language related to how “the results of pre-clinical studies

and completed clinical trials are not necessarily predictive of future results, and our current drug

candidates may not have favorable results in later studies or trials.”

       158.    The 1Q20 10-Q stated the following regarding the Company’s internal controls:

       There were no changes in our internal control over financial reporting during the
       period covered by this Quarterly Report that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       159.    The 1Q20 10-Q stated the following regarding the Company’s disclosure controls:

       At the end of the period covered by this Quarterly Report on Form 10-Q, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer concluded that our disclosure controls and procedures were effective to
       ensure that the information required to be disclosed by us in reports that we file
       or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)


                                                - 55 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 56 of 78 PageID #: 56




        February 6, 2020 Form 10-Q

        160.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

December 31, 2019 with the SEC on February 6, 2020 (the “2Q20 10-Q”). The 2Q20 10-Q was

signed by Defendant Gold, and contained SOX certifications signed by Defendants Gold and

Drazba attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        161.    Like many of the Company’s quarterly and annual reports before, the 2Q20 10-Q

highlighted Pracinostat’s effect on the median overall survival of patients, stating the following,

in relevant part:

        Breakthrough Therapy Designation for pracinostat was granted by the FDA in
        2016, and in January 2018 the European Medicines Agency granted Orphan Drug
        Designation to pracinostat for the treatment of AML. The designations in the US
        and European Union (“EU”) are supported by data from a Phase 2 trial of
        pracinostat plus azacitidine (marketed as Vidaza®) in elderly patients with newly
        diagnosed AML who are not candidates for induction chemotherapy. The trial
        showed a median overall survival of 19.1 months and a complete remission
        (“CR”) rate of 42% (21 of 50 patients). These data compare favorably to an
        international Phase 3 trial of azacitidine (AZA-001; Dombret et al. Blood. 2015
        May 18), which showed a median overall survival of 10.4 months with azacitidine
        alone and a CR rate of 19.5% in a similar patient population. The combination of
        pracinostat and azacitidine was generally well tolerated, with no unexpected
        toxicities. The most common grade 3/4 treatment-emergent adverse events included
        febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

        162.    The 2Q20 10-Q contained broad and nonspecific language related to how “the

results of pre-clinical studies and completed clinical trials are not necessarily predictive of future

results, and our current drug candidates may not have favorable results in later studies or trials.”

        163.    The 2Q20 10-Q stated the following regarding the Company’s internal controls:




                                                  - 56 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 57 of 78 PageID #: 57




       There were no changes in our internal control over financial reporting during the
       period covered by this Quarterly Report that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       164.    The 2Q20 10-Q stated the following regarding the Company’s disclosure controls:

       At the end of the period covered by this Quarterly Report on Form 10-Q, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer concluded that our disclosure controls and procedures were effective to
       ensure that the information required to be disclosed by us in reports that we file
       or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)




       May 7, 2020 Form 10-Q

       165.    The Company filed a quarterly report on Form 10-Q for the fiscal quarter ended

March 31, 2020 with the SEC on May 7, 2020 (the “3Q20 10-Q”). The 3Q20 10-Q was signed by

Defendant Gold, and contained SOX certifications signed by Defendants Gold and Drazba

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       166.    The Company’s 3Q20 10-Q flaunted Pracinostat’s effect on the median overall

survival of patients, stating the following, in relevant part:

       Breakthrough Therapy Designation for pracinostat was granted by the FDA in
       2016, and in January 2018 the European Medicines Agency granted Orphan Drug


                                                  - 57 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 58 of 78 PageID #: 58




       Designation to pracinostat for the treatment of AML. The designations in the US
       and European Union (“EU”) are supported by data from a Phase 2 trial of
       pracinostat plus azacitidine (marketed as Vidaza®) in elderly patients with newly
       diagnosed AML who are not candidates for induction chemotherapy. The trial
       showed a median overall survival of 19.1 months and a complete remission
       (“CR”) rate of 42% (21 of 50 patients). These data compare favorably to an
       international Phase 3 trial of azacitidine (AZA-001; Dombret et al. Blood. 2015
       May 18), which showed a median overall survival of 10.4 months with azacitidine
       alone and a CR rate of 19.5% in a similar patient population. The combination of
       pracinostat and azacitidine was generally well tolerated, with no unexpected
       toxicities. The most common grade 3/4 treatment-emergent adverse events included
       febrile neutropenia, thrombocytopenia, anemia and fatigue.

(Emphasis added.)

       167.    The 3Q20 10-Q contained basic boilerplate language related to how “the results of

pre-clinical studies and completed clinical trials are not necessarily predictive of future results,

and our current drug candidates may not have favorable results in later studies or trials.”

       168.    The 3Q20 10-Q stated the following regarding the Company’s internal controls:

       There were no changes in our internal control over financial reporting during the
       period covered by this Quarterly Report that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       169.    The 3Q20 10-Q stated the following regarding the Company’s disclosure controls:

       At the end of the period covered by this Quarterly Report on Form 10-Q, our
       management, with the participation of our Chief Executive Officer and Chief
       Financial Officer, evaluated the effectiveness of our disclosure controls and
       procedures. Disclosure controls and procedures include, without limitation,
       controls and procedures designed to ensure that information required to be
       disclosed by an issuer in the reports that it files or submits under the Exchange Act
       is accumulated and communicated to the issuer’s management, including its
       principal executive and principal financial officers, or persons performing similar
       functions, as appropriate to allow timely decisions regarding required disclosure.
       Based on that evaluation, our Chief Executive Officer and Chief Financial
       Officer concluded that our disclosure controls and procedures were effective to
       ensure that the information required to be disclosed by us in reports that we file
       or submit under the Exchange Act is recorded, processed, summarized and
       reported within the time periods specified in the SEC’s rules and forms.

(Emphasis added.)




                                               - 58 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 59 of 78 PageID #: 59




       170.    The statements referenced in ¶¶ 92–98, 103–123, 130–150, 155–169, herein were

materially false and misleading and failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, the Individual Defendants failed to

disclose, inter alia, that: (1) the Company overstated Pracinostat’s promise and potential

effectiveness for treatment of patients with newly diagnosed AML who were unfit to receive

standard intensive chemotherapy; (2) the Phase 3 Pracinostat Clinical Trial was not likely to result

in its primary endpoint of overall survival compared to the control group; (3) in all likelihood, the

uncovering of the foregoing would have a substantial adverse effect on MEI Pharma’s business,

operations, and prospects, specifically as related to Pracinostat; and (4) the Company failed to

maintain internal and disclosure controls. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

                                       The Truth Emerges

       171.    Before the market opened on July 2, 2020, the Company issued a press release

announcing that MEI Pharma was discontinuing the Phase 3 Pracinostat Clinical Trial, stating the

following:

       Lugano, Switzerland and San Diego, USA, July 2, 2020 – Helsinn, a Swiss
       pharmaceutical group focused on building quality cancer care and rare diseases
       products, and MEI Pharma, Inc. (Nasdaq: MEIP), a late-stage pharmaceutical
       company focused on advancing potential new therapies for cancer, today announce
       that an interim futility analysis of the ongoing Phase 3 study of pracinostat in
       combination with azacitidine in patients with AML who are unfit to receive
       standard intensive chemotherapy, undertaken by the study Independent Data
       Monitoring Committee (“IDMC”), has demonstrated it was unlikely to meet the
       primary endpoint of overall survival compared to the control group. Based on the
       outcome of the interim analysis, the decision was made to discontinue the
       recruitment of patients and end the study. The decision was based on a lack of
       efficacy and not on safety concerns. Pending further evaluation, patients currently
       enrolled in other pracinostat studies will continue treatment.




                                               - 59 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 60 of 78 PageID #: 60




       172.    On this news, the price of the Company’s stock plunged from $4.27 per share at the

close of trading on July 1, 2020, to $3.49 per share at the close of trading on July 2, 2020,

representing a loss in value of nearly 18.27%, on very heavy trading volume.

                                DAMAGES TO MEI PHARMA

       173.    As a direct and proximate result of the Individual Defendants’ conduct, MEI

Pharma will lose and expend many millions of dollars.

       174.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its CEO, and its CFO, and amounts paid to

outside lawyers, accountants, and investigators in connection thereto.

       175.    Such losses include, but are not limited to, unjust compensation and benefits paid

to the Individual Defendants who breached their fiduciary duties to the Company, including

bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the Individual

Defendants who breached their fiduciary duties to the Company.

       176.    As a direct and proximate result of the Individual Defendants’ conduct, MEI

Pharma has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       177.    Plaintiff brings this action derivatively and for the benefit of MEI Pharma to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of MEI Pharma, waste of corporate assets, unjust

enrichment, violations of the Exchange Act, as well as the aiding and abetting thereof.




                                               - 60 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 61 of 78 PageID #: 61




        178.    MEI Pharma is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        179.    Plaintiff is, and has been at all relevant times, a MEI Pharma shareholder. Plaintiff

will adequately and fairly represent the interests of MEI Pharma in enforcing and prosecuting its

rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        180.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        181.    A pre-suit demand on the Board of MEI Pharma is futile and, therefore, excused.

At the time of filing of this action, the Board consists of the following nine individuals: Defendants

Gold, Baltic, Clemens, Driscoll, Glover, Howson, Reynolds and White (the “Director-

Defendants”), along with non-party Cheryl L. Cohen (“Cohen” and, together with the Director-

Defendants, the “Directors”). Plaintiff only needs to allege demand futility as to five of the nine

Directors who are on the Board at the time this action is commenced.

        182.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make the false and

misleading statements and omissions of material fact, which renders the Director-Defendants

unable to impartially investigate the charges and decide whether to pursue action against

themselves and the other perpetrators of the scheme.

        183.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the


                                                - 61 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 62 of 78 PageID #: 62




Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

       184.    Additional reasons that demand on Defendant Gold is futile follow. Defendant Gold

has served as a Company director since April 2010. He also serves as the Company’s President

and CEO, and is thus, as the Company admits, a non-independent director. The Company provides

Defendant Gold with his principal occupation, and he receives handsome compensation, including

$1,854,414 for the fiscal year ended June 30, 2019, $2,985,416 for the fiscal year ended June 30,

2018, and $1,289,324 for the fiscal year ended June 30, 2017. As the Company provides Defendant

Gold with his primary occupation and means of livelihood, it is unlikely he would entertain a

demand against the remaining current directors on the Board, who are responsible for, inter alia,

determining his compensation and evaluating his continued employment with MEI Pharma.

Defendant Gold was ultimately responsible for all of the false and misleading statements and

omissions that were made, including those contained in the Company’s SEC filings and press

releases referenced herein. As the Company’s highest officer, he conducted little, if any, oversight

of the scheme to make and to cause the Company to make false and misleading statements and to

fail to correct them, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Gold signed and signed SOX certifications for the 2017 10-K, 2018 10-

K, and 2019 10-K, and the 1Q18 10-Q, 2Q18 10-Q, 3Q18 10-Q, 1Q19 10-Q, 2Q19 10-Q, 3Q19

10-Q, 1Q20 10-Q, 2Q20 10-Q, and 3Q20 10-Q. Moreover, Defendant Gold is a defendant in the

Securities Class Action. For these reasons, Defendant Gold breached his fiduciary duties, faces a




                                               - 62 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 63 of 78 PageID #: 63




substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       185.    Additional reasons that demand on Defendant Baltic is futile follow. Defendant

Baltic has served as a Company director since October 2011. He also serves as the Chair of the

Nominating and Corporate Governance Committee and as a member of the Audit Committee.

Defendant Baltic has received and continues to receive compensation for his role as a director as

described above. As a trusted Company director, he conducted little, if any, oversight of the

scheme to cause the Company to make false and misleading statements, consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Baltic signed, and thus

personally made the false and misleading statements in the 2017 10-K, 2018 10-K, and 2019 10-

K. For these reasons, Defendant Baltic breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       186.    Additional reasons that demand on Defendant Clemens is futile follow. Defendant

Clemens has served as a Company director since December 2014. He has also served as the Chair

of the Compensation Committee since August 1, 2016. Defendant Clemens has received and

continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the scheme to cause the Company to

make false and misleading statements, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Clemens signed, and thus personally made the false and

misleading statements in the 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons, Defendant




                                               - 63 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 64 of 78 PageID #: 64




Clemens breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       187.    Additional reasons that demand on Defendant Driscoll is futile follow. Defendant

Driscoll has served as a Company director since February 2018. He has also served as the Chair

of the Audit Committee since August 29, 2019. Defendant Driscoll has received and continues to

receive compensation for his role as a director as described above. As a trusted Company director,

he conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Driscoll signed, and thus personally made the false and misleading

statements in the 2018 10-K and 2019 10-K. For these reasons, Defendant Driscoll breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       188.    Additional reasons that demand on Defendant Glover is futile follow. Defendant

Glover has served as a Company director since June 2013. He also serves as a member of the Audit

Committee and the Compensation Committee. Defendant Glover has received and continues to

receive compensation for his role as a director as described above. As a trusted Company director,

he conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Glover signed, and thus personally made the false and misleading

statements in the 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons, Defendant Glover




                                                - 64 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 65 of 78 PageID #: 65




breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       189.    Additional reasons that demand on Defendant Howson is futile follow. Defendant

Howson has served as a Company director since July 2019. She also serves as a member of the

Audit Committee and as a member of the Compensation Committee. As a trusted Company

director, she conducted little, if any, oversight of the scheme to cause the Company to make false

and misleading statements, consciously disregarded her duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded her duties to protect

corporate assets. Furthermore, Defendant Howson signed, and thus personally made the false and

misleading statements in the 2019 10-K. For these reasons, Defendant Howson breached her

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon her is futile and, therefore, excused.

       190.    Additional reasons that demand on Defendant Reynolds is futile follow. Defendant

Reynolds has served as a Company director since February 2013. He also serves as a member of

the Compensation Committee and the Nominating and Corporate Governance Committee.

Defendant Reynolds has received and continues to receive compensation for his role as a director

as described above. As a trusted Company director, he conducted little, if any, oversight of the

scheme to cause the Company to make false and misleading statements, consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Reynolds signed, and

thus personally made the false and misleading statements in the 2017 10-K, 2018 10-K, and 2019

10-K. For these reasons, Defendant Reynolds breached his fiduciary duties, faces a substantial




                                                - 65 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 66 of 78 PageID #: 66




likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       191.    Additional reasons that demand on Defendant White is futile follow. Defendant

White has served as Chairman of the Board since December 2015 and as a Company director since

August 2010. She also serves as a member of the Nominating and Governance Committee.

Previously, she served as the Company’s Lead Director from March 2013 until the Board

eliminated the position in December 2015, as a member of the Audit Committee from 2011 until

August 2016, and as the Chair of the Compensation Committee from July 2011 until August 1,

2016. As a trusted Company director, she conducted little, if any, oversight of the scheme to cause

the Company to make false and misleading statements, consciously disregarded her duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

her duties to protect corporate assets. Furthermore, Defendant White signed, and thus personally

made the false and misleading statements in the 2017 10-K, 2018 10-K, and 2019 10-K. For these

reasons, Defendant White breached her fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       192.    Additional reasons that demand on the Board is futile follow.

       193.    The Directors have longstanding business and personal relationships with each

other and the Individual Defendants that preclude them from acting independently and in the best

interests of the Company and the shareholders. For instance, Defendant Gold currently serves on

the Board of Trustees of the Hope Funds for Cancer Research, where Defendant Baltic currently

serves on the Council of Advisors and previously served on the Board of Trustees between 2007

and 2017. Further, Defendant Driscoll and non-party Cohen currently serve on the Board of

NantKwest, Inc., where they also both serve on the Audit Committee. Additionally, six of the eight




                                               - 66 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 67 of 78 PageID #: 67




Director-Defendants have served on the Board for approximately six years or more. Furthermore,

due to the solicitation of the 2018 Proxy Statement and the false and misleading statements and

omissions contained therein, Company shareholders approved the First Amendment Proposal

which increased the number of shares of common stock subject to award to, among others,

Defendants Gold, Baltic, Clemens, Driscoll, Glover, Reynolds and White. These conflicts of

interest precluded the Director-Defendants from adequately monitoring the Company’s operations

and internal controls and calling into question the Individual Defendants’ conduct. Thus, any

demand on the Director-Defendants would be futile.

       194.    Defendants Baltic, Driscoll, Glover, and Rueckert (the “Audit Committee

Defendants”), served on the Company’s Audit Committee during the Relevant Period. Pursuant to

the Company’s Audit Committee Charter, the Audit Committee Defendants were responsible for

overseeing, inter alia, the Company’s compliance with applicable laws and regulations, the

Company’s accounting and financial reporting processes, and the performance of the Company’s

internal audit function. The Audit Committee Defendants failed to ensure the integrity of the

Company’s financial statements and internal controls, as they are charged to do under the Audit

Committee Charter, allowing the Company to file false and misleading financial statements with

the SEC. Thus, the Audit Committee Defendants breached their fiduciary duties, are not

disinterested, and demand is excused as to them.

       195.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

involvement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and violations




                                               - 67 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 68 of 78 PageID #: 68




of the Exchange Act. In violation of the Code of Conduct, the Director-Defendants failed to

comply with the law. Thus, the Director-Defendants face a substantial likelihood of liability and

demand is futile as to them.

       196.    MEI Pharma has been, and will continue to be, exposed to significant losses due to

the wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits

against themselves or others who were responsible for that wrongful conduct to attempt to recover

for MEI Pharma any part of the damages MEI Pharma suffered, and will continue to suffer,

thereby. Thus, any demand on the Director-Defendants would be futile.

       197.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       198.    The acts complained of herein constitute violations of fiduciary duties owed by

MEI Pharma’s officers and directors, and these acts are incapable of ratification.

       199.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of MEI Pharma. If there is a directors’ and

officers’ liability insurance policy covering the Directors, it may contain provisions that eliminate




                                                - 68 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 69 of 78 PageID #: 69




coverage for any action brought directly by the Company against the Directors, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue

themselves or certain of the officers of MEI Pharma, there would be no directors’ and officers’

insurance protection. Accordingly, the Director-Defendants cannot be expected to bring such a

suit. On the other hand, if the suit is brought derivatively, as this action is brought, such insurance

coverage, if such an insurance policy exists, will provide a basis for the Company to effectuate a

recovery. Thus, demand on the Director-Defendants is futile and, therefore, excused.

        200.    If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause MEI Pharma to sue the Individual Defendants named herein, since, if

they did, they would face a large uninsured individual liability. Accordingly, demand is futile in

that event, as well.

        201.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                         Against Individual Defendants for Violations of
                       Section 14(a) of the Securities Exchange Act of 1934

        202.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        203.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any



                                                - 69 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 70 of 78 PageID #: 70




proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

        204.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

        205.    Under the direction and watch of the Directors, 2017 Proxy Statement, 2018 Proxy

Statement, and 2019 Proxy Statement (the “Proxy Statements”) failed to disclose, inter alia, that:

(1) the Company overstated Pracinostat’s promise and potential effectiveness for treatment of

patients with newly diagnosed AML who were unfit to receive standard intensive chemotherapy;

(2) the Phase 3 Pracinostat Clinical Trial was not likely to result in its primary endpoint of overall

survival compared to the control group; (3) in all likelihood, the uncovering of the foregoing would

have a substantial adverse effect on MEI Pharma’s business, operations, and prospects, specifically

as related to Pracinostat; and (4) the Company failed to maintain internal and disclosure controls.

As a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        206.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.




                                                - 70 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 71 of 78 PageID #: 71




       207.   Moreover, the Proxy Statements was false and misleading when it discussed the

Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Individual Defendants’ failures to abide by them and their engagement in the

scheme to issue false and misleading statements and omissions of material fact.

       208.   In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting and failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including but not limited to, election of directors,

ratification of the appointment of an independent auditor, advisory approval of executive

compensation, and approval of the Amendment Proposals.

       209.   The false and misleading elements of the Proxy Statements led to the approval of,

among other things, the Amendment Proposals, and to the re-election of Defendants Gold, Baltic,

Clemens, Driscoll, Glover, Reynolds, and White which allowed them to continue breaching their

fiduciary duties to MEI Pharma.

       210.   The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       211.   Plaintiff on behalf of MEI Pharma has no adequate remedy at law.




                                      SECOND CLAIM




                                             - 71 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 72 of 78 PageID #: 72




                  Against Individual Defendants for Breach of Fiduciary Duties

       212.       Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       213.       Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of MEI Pharma’s business and affairs.

       214.       Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       215.       The Individual Defendants’ conduct set forth herein was due to their intentional,

reckless, or negligent breach of the fiduciary duties they owed to the Company, as alleged herein.

The Individual Defendants intentionally, recklessly, or negligently breached or disregarded their

fiduciary duties to protect the rights and interests of MEI Pharma.

       216.       In breach of their fiduciary duties owed to MEI Pharma, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company overstated

Pracinostat’s promise and potential effectiveness for treatment of patients with newly diagnosed

AML who were unfit to receive standard intensive chemotherapy; (2) the Phase 3 Pracinostat

Clinical Trial was not likely to result in its primary endpoint of overall survival compared to the

control group; (3) in all likelihood, the uncovering of the foregoing would have a substantial

adverse effect on MEI Pharma’s business, operations, and prospects, specifically as related to

Pracinostat; and (4) the Company failed to maintain internal and disclosure controls. As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.




                                                  - 72 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 73 of 78 PageID #: 73




       217.    The Individual Defendants failed to correct and/or caused the Company to fail to

correct the false and/or misleading statements and/or omissions of material fact referenced herein,

rendering them personally liable to the Company for breaching their fiduciary duties.

       218.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       219.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of MEI Pharma’s securities.

       220.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of MEI

Pharma’s securities.




                                               - 73 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 74 of 78 PageID #: 74




       221.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       222.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, MEI Pharma has sustained and continues to sustain significant damages. As

a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       223.    Plaintiff on behalf of MEI Pharma has no adequate remedy at law.

                                           THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       224.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       225.    By their wrongful acts and false and misleading statements and omissions of

material fact that they made and/or caused to be made, the Individual Defendants were unjustly

enriched at the expense of, and to the detriment of, MEI Pharma.

       226.    The Individual Defendants either benefitted financially from the improper conduct

and their received profits, bonuses, stock options, or similar compensation from MEI Pharma that

was tied to the performance or artificially inflated valuation of MEI Pharma, or received

compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       227.    Plaintiff, as a shareholder and a representative of MEI Pharma, seeks restitution

from the Individual Defendants and seeks an order from this Court disgorging all profits—

including from benefits and other compensation (including any performance-based or valuation-

based compensation)—obtained by the Individual Defendants due to their wrongful conduct and

breach of their fiduciary duties.

       228.    Plaintiff on behalf of MEI Pharma has no adequate remedy at law.




                                               - 74 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 75 of 78 PageID #: 75




                                           FOURTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       229.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       230.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused MEI Pharma to waste valuable

corporate assets and to incur many millions of dollars of legal liability and/or costs to defend

unlawful actions.

       231.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       232.    Plaintiff on behalf of MEI Pharma has no adequate remedy at law.

                                           FIFTH CLAIM

                    Against Defendants Gold and Drazba for Contribution
                     Under Sections 10(b) and 21D of the Exchange Act

       233.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       234.    MEI Pharma, along with Defendants Gold and Drazba are named as defendants in

the Securities Class Action, which assert claims under the federal securities laws for violations of

Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Action for these violations of the

federal securities laws, the Company’s liability will be in whole or in part due to Defendants Gold

and Drazba’s willful and/or reckless violations of their obligations as officers and/or directors of

MEI Pharma.




                                               - 75 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 76 of 78 PageID #: 76




       235.    Defendants Gold and Drazba, because of their positions of control and authority as

officers and/or directors of MEI Pharma, were able to and did, directly and/or indirectly, exercise

control over the business and corporate affairs of MEI Pharma, including the wrongful acts

complained of herein and in the Securities Class Action.

       236.    Accordingly, Defendants Gold and Drazba are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.

       237.    As such, MEI Pharma is entitled to receive all appropriate contribution or

indemnification from Defendants Gold and Drazba.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of MEI Pharma,

and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to MEI Pharma;

               (c)     Determining and awarding to MEI Pharma the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

               (d)     Directing MEI Pharma and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect MEI Pharma and its shareholders from a repeat of the damaging




                                                - 76 -
 Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 77 of 78 PageID #: 77




events described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation

and the following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of MEI Pharma to nominate at least

            five candidates for election to the board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)     Awarding MEI Pharma restitution from Individual Defendants, and each of

them;

               (f) Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g) Granting such other and further relief as the Court may deem just and proper.



 Dated: October 21, 2020                           Respectfully submitted,

 Of Counsel:                                       FARNAN LLP

 Timothy Brown                                     /s/ Michael J. Farnan
 THE BROWN LAW FIRM, P.C.                          Brian E. Farnan (Bar No. 4089)
 240 Townsend Square                               Michael J. Farnan (Bar No. 5165)
 Oyster Bay, NY 11771                              919 N. Market St., 12th Floor
 Telephone: (516) 922-5427                         Wilmington, DE 19801
 Facsimile: (516) 344-6204                         Telephone: (302) 777-0300
 Email: tbrown@thebrownlawfirm.net                 Facsimile: (302) 777-0301
                                                   bfarnan@farnanlaw.com
 Phillip Kim                                       mfarnan@farnanlaw.com
 THE ROSEN LAW FIRM, P.A.



                                               - 77 -
Case 1:20-cv-01414-UNA Document 1 Filed 10/21/20 Page 78 of 78 PageID #: 78




275 Madison Avenue, 34th Floor         Attorneys for Plaintiff
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
pkim@rosenlegal.com




                                   - 78 -
